UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: (811-05346) Exact name of registrant as specified in charter: Putnam Variable Trust Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP 800 Boylston Street Boston, Massachusetts 02199-3600 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: December 31, 2010 Date of reporting period: January 1, 2010  December 31, 2010 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Message from the Trustees Dear Fellow Shareholder: The global recovery continued to solidify in the final months of 2010, with economies around the world experiencing economic growth. In the United States, corporations are emerging from the Great Recession in strong financial health. Putnams investment team believes the outlook for U.S. equities is further bolstered by low short-term interest rates and the extension of current tax rates. Another sign of the positive outlook for equities was that traditionally safe-haven U.S. Treasuries experienced their first setback in several years, as investors sought higher potential returns in riskierassets. Although the global recovery continues, a range of fiscal and monetary circumstances around the world contributes to a global investment mosaic that is more varied than in recent years. Europe struggles with debt issues at a time when emerging markets are striving to dampen inflationary growth. This divergence may well lead to future market volatility. However, we believe it may also lead to additional opportunities for active, research-focused managers like Putnam. In developments affecting oversight of your fund, we wish to thank Richard B. Worley and Myra R. Drucker, who have retired from the Board of Trustees, for their many years of dedicated and thoughtful leadership. Lastly, we would like to take this opportunity to welcome new shareholders to the fund and to thank all of our investors for your continued confidence in Putnam. Performance summary (as of 12/31/10) Investment objective High current income, with a secondary objective of capital growth when consistent with achieving high current income Net asset value December 31, 2010 Class IA: $7.03 Class IB: $6.97 Total return at net asset value JPMorgan Developed (as of 12/31/10) Class IA shares* Class IB shares High Yield Index 1 year 14.54% 14.04% 14.86% 5 years 45.55 43.86 52.95 Annualized 7.80 7.54 8.87 10 years 119.07 113.47 139.92 Annualized 8.16 7.88 9.15 Life 487.47 462.99  Annualized 8.03 7.83  For a portion of the periods, the fund had expense limitations, without which returns would have been lower. * Class inception date: February 1, 1988.  Class inception date: April 30, 1998.  The funds benchmark, the JPMorgan Developed High Yield Index, wasintroduced on 12/31/94, which post-dates the inception of the funds class IA shares. JPMorgan Developed High Yield Index is an unmanaged index of high-yield fixed-income securities issued in developed countries. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. All total return figures are at net asset value and exclude contract charges and expenses, which are added to the variable annuity contracts to determine total return at unit value. Had these charges and expenses been reflected, performance would have been lower. Performance for class IB shares before their inception is derived from the historical performance of class IA shares, adjusted to reflect the higher operating expenses applicable to such shares. For more recent performance, contact your variable annuity provider who can provide you with performance that reflects the charges and expenses at your contract level. Credit quality Baa 4.1% Ba 20.1% B 45.6% Caa and below 23.5% Not Rated 6.7% Portfolio holdings and allocations may vary over time. Allocations are represented as a percentage of net assets as of 12/31/10. Due to rounding, percentages may not equal 100%. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities and the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Credit qualities are shown as a percentage of net assets as of 12/31/10. A bond rated Baa or higher (Prime-3 or higher, for short-term debt) is considered investment grade. The chart reflects Moodys ratings; percentages may include bonds or derivatives not rated by Moodys but rated by Standard & Poors or, if unrated by S&P, by Fitch, and then included in the closest equivalent Moodys rating. Ratings will vary over time. Credit quality includes bonds and represents only the fixed-income portion of the portfolio. Derivative instruments, including currency forwards, are only included to the extent of any unrealized gain or loss on such instruments and are shown in the not-rated category. The fund itself has not been rated by an independent rating agency. Putnam VT High Yield Fund 1 Report from your funds manager How did the fund perform for the year ended December 31, 2010? Putnam VT High Yield Funds class IA shares returned 14.54% for the annual period. Generally speaking, the fund performed in line with the high-yield market, which continued to generate strong returns in 2010. How would you characterize the environment in the high-yield bond market during the past 12 months? The period began amid indications that global economies were emerging from the recession, prompting investors to move toward the historically attractive yields offered in categories such as high-yield bonds and emerging-market debt. Then in April and May, after more than a year of steady improvement in credit market conditions, the fallout from Europes sovereign debt woes heightened risk aversion globally. By late summer, however, the credit markets recovered, and U.S. corporations found debt markets to be accommodative, resulting in a resurgence of bond issuance at relatively low rates. In early November, the Federal Reserve launched its second major quantitative easing program dubbed QE2 under which it announced plans to purchase U.S. Treasuries in order to lower long-term rates. In the high-yield market specifically, credit spreads  or the yield advantage high-yield bonds offer over U.S. Treasuries narrowed as declining default rates, better corporate profitability, and improved borrowing conditions reduced the risk premium for high yield. Full-year new-issue volume through December 2010 reached record levels of approximately $300 billion, far exceeding 2009s record of $180 billion. The overall default rate continued to decline, falling well below the long-term average of 4.3%. What were some investments that detracted from the funds performance? Within the gaming/lodging/leisure group, our overweight position in Harrahs Operating Co., the Las Vegas-based casino operator, was among the principal detractors. While our investment delivered a positive return, the unsecured  or riskier debt of Harrahs outperformed the secured debt that we owned. Consequently, our conservative approach to Harrahs bonds dampened the funds relative performance. Additional detractors included underweights in consumer finance company CIT Group and United Continental Holdings, the parent company of United Airlines and Continental Airlines. We sold United Continental during the period. Real estate finance company Residential Capital also weighed on results. We sold United Continental during the period. What industry groups and holdings helpedperformance? Favorable positioning and strong security selection in metals/mining and telecommunication services, along with solid bond picks in technology, contributed the most to returns relative to the market. In terms of individual holdings, Legrand, a France-based manufacturer of wiring devices, cable management systems, and power distribution components, was among the funds top contributors. Similar to the U.S. market, European high-yield bonds performed well during the period, and Legrand benefited from improving business fundamentals. Surgical Care Affiliates, which operates ambulatory service centers, also aided results, thanks to stronger revenue and earnings. Additional contributors included semiconductor-maker Freescale Semiconductor and Ally Financial, formerly GMAC Financial Services, a provider of automotive financing. What is your outlook for the high-yield market over the coming months, and how do you plan to position the fund? Looking first at fundamentals, we believe the U.S. economy will continue to slowly improve, and against that improving backdrop, that corporate earnings will continue to benefit from the cost-cutting measures implemented in 2009. Barring a major negative surprise, we do not anticipate a double-dip recession. Regarding valuation, we believe high-yield bond spreads remain at attractive levels relative to their historical average. Positive credit cycles tend to endure for multi-year periods, and in our view, the credit environment is likely to remain relatively favorable for some time. As for technicals, while the supply of bonds coming to market was significant during the period, much of this supply resulted from refinancing activity and is not likely to re-enter the market in the near term. At the same time, demand was solid, and we expect it to remain so, given the attractiveness of high-yield bonds versus other asset classes, and the potential for somewhat reduced supply over the next year. The views expressed in this report are exclusively those of Putnam Management. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the funds investment strategy and may vary in the future. Consider these risks before investing: Lower-rated bonds may offer higher yields in return for more risk. The use of derivatives involves special risks and may result in losses. Funds that invest in bonds are subject to certain risks including interest-rate risk, credit risk, and inflation risk. As interest rates rise, the prices of bonds fall. Long-term bonds are more exposed to interest-rate risk than short-term bonds. Unlike bonds, bond funds have ongoing fees and expenses. Current and future portfolio holdings are subject to risk. Your funds managers Portfolio Manager Paul Scanlon is Team Leader ofU.S. High Yield Fixed Income at Putnam. A CFA charterholder, he joined Putnam in 1999 and has been in the investment industry since 1986. In addition to Paul, your funds portfolio managers are Norman Boucher and Robert Salvin. Your funds managers may also manage other accounts advised by Putnam Management or an affiliate, including retail mutual fund counterparts to the funds in Putnam Variable Trust. 2 Putnam VT High Y ield Fund Understanding your funds expenses As an investor in a variable annuity product that invests in a registered investment company, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, which are not shown in this section and would result in higher total expenses. Charges and expenses at the insurance company separate account level are not reflected. For more information, see your funds prospectus or talk to your financialrepresentative. Review your funds expenses The first two columns in the following table show the expenses you would have paid on a $1,000 investment in your fund from July 1, 2010, to December 31, 2010. They also show how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. To estimate the ongoing expenses you paid over the period, divide your account value by $1,000, then multiply the result by the number in the first line for the class of shares you own. Compare your funds expenses with those of other funds The two right-hand columns of the table show your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All shareholder reports of mutual funds and funds serving as variable annuity vehicles will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and value for a Expenses and value for a $1,000 investment, assuming $1,000 investment, assuming a actual returns for the 6 months hypothetical 5% annualized return ended 12/31/10 for the 6 months ended 12/31/10 Class IA Class IB Class IA Class IB Expenses paid per $1,000* $3.93 $5.26 $3.77 $5.04 Endingvalue (afterexpenses) $1,108.80 $1,106.40 $1,021.48 $1,020.21 Annualized expense ratio 0.74% 0.99% 0.74% 0.99% * Expenses for each share class are calculated using the funds annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 12/31/10. The expense ratio may differ for each share class. Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year.  For the funds most recent fiscal half year; may differ from expense ratios based on one-year data in the financial highlights. Putnam VT High Yield Fund 3 Report of Independent Registered Public Accounting Firm To the Trustees of Putnam Variable Trust and Shareholders of Putnam VT High Yield Fund: In our opinion, the accompanying statement of assets and liabilities, including the portfolio, and the related statements of operations and of changes in net assets and the financial highlights present fairly, in all material respects, the financial position of Putnam Variable Trust High Yield Fund (the fund) at December 31, 2010, and the results of its operations, the changes in its net assets and the financial highlights for each of the periods indicated, in conformity with accounting principles generally accepted in the United States of America. These financial statements and financial highlights (hereafter referred to as financial statements) are the responsibility of the funds management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits of these financial statements in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits, which included confirmation of investments owned at December 31, 2010 by correspondence with the custodian, brokers and transfer agent, provide a reasonable basis for our opinion. PricewaterhouseCoopers LLP Boston, Massachusetts February 8, 2011 4 Putnam VT High Y ield Fund The funds portfolio 12/31/10 CORPORATE BONDS AND NOTES (84.6%)* Principal amount Value Advertising and marketing services (0.7%) Affinion Group, Inc. company guaranty 11 1/2s, 2015 $945,000 $982,800 Affinion Group, Inc. 144A sr. notes 7 7/8s, 2018 960,000 936,000 Affinion Group Holdings, Inc. 144A company guaranty sr. notes 11 5/8s, 2015 890,000 923,375 Lamar Media Corp. company guaranty sr. sub. notes 7 7/8s, 2018 280,000 297,500 Automotive (2.3%) Affinia Group, Inc. 144A sr. notes 10 3/4s, 2016 823,000 913,530 Affinia Group, Inc. 144A sr. sub. notes 9s, 2014 315,000 323,663 American Axle & Manufacturing, Inc. company guaranty sr. unsec. notes 5 1/4s, 2014 1,180,000 1,159,350 Ford Motor Credit Co., LLC sr. unsec. notes 8 1/8s, 2020 1,595,000 1,850,200 Ford Motor Credit Co., LLC sr. unsec. unsub. notes 7 1/2s, 2012 630,000 669,822 Lear Corp. company guaranty sr. unsec. bond 7 7/8s, 2018 485,000 518,950 Lear Corp. company guaranty sr. unsec. notes 8 1/8s, 2020 1,070,000 1,163,615 Motors Liquidation Co. sr. unsec. notes 8 1/4s, 2023 (In default)  820,000 284,950 Motors Liquidation Co. sr. unsec. unsub. notes 8 3/8s, 2033 (In default)  765,000 273,488 Navistar International Corp. sr. notes 8 1/4s, 2021 1,145,000 1,236,600 TRW Automotive, Inc. company guaranty sr. unsec. unsub. notes Ser. REGS, 6 3/8s, 2014 EUR 960,000 1,335,999 TRW Automotive, Inc. 144A company guaranty sr. notes 7 1/4s, 2017 $500,000 538,750 Basic materials (7.4%) Associated Materials, LLC 144A company guaranty sr. notes 9 1/8s, 2017 930,000 971,850 Atkore International, Inc. 144A sr. notes 9 7/8s, 2018 830,000 863,200 Celanese US Holdings, LLC 144A company guaranty sr. notes 6 5/8s, 2018 (Germany) 370,000 382,025 Chemtura Corp. 144A company guaranty sr. unsec. notes 7 7/8s, 2018 180,000 191,250 Compass Minerals International, Inc. company guaranty sr. unsec. notes 8s, 2019 1,105,000 1,204,450 Edgen Murray Corp. company guaranty sr. notes 12 1/4s, 2015 330,000 287,100 Exopack Holding Corp. company guaranty sr. unsec. notes 11 1/4s, 2014 970,000 1,006,375 Ferro Corp. sr. unsec. notes 7 7/8s, 2018 1,220,000 1,287,100 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 7s, 2015 (Australia) 615,000 632,856 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 6 7/8s, 2018 (Australia) 1,055,000 1,053,807 Georgia-Pacific, LLC 144A company guaranty sr. unsec. notes 7s, 2015 257,000 266,638 Graphic Packaging International, Inc. company guaranty sr. unsec. notes 7 7/8s, 2018 205,000 214,738 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty sr. notes 8 7/8s, 2018 230,000 245,813 CORPORATE BONDS AND NOTES (84.6%)* cont. Principal amount Value Basic materials cont. Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC 144A sr. notes 9s, 2020 $385,000 $407,138 Huntsman International, LLC company guaranty sr. unsec. sub. notes 8 5/8s, 2020 425,000 462,188 Huntsman International, LLC 144A company guaranty sr. unsec. sub. notes 8 5/8s, 2021 390,000 421,200 Ineos Finance PLC 144A company guaranty sr. notes 9s, 2015 (United Kingdom) 470,000 502,900 Ineos Group Holdings PLC company guaranty sr. unsec. notes Ser. REGS, 7 7/8s, 2016 (United Kingdom) EUR 735,000 890,156 Jefferson Smurfit escrow bonds 8 1/4s, 2012 $340,000 11,050 Kronos International, Inc. sr. notes 6 1/2s, 2013 (Germany) EUR 565,000 756,487 Lyondell Chemical Co. sr. notes 11s, 2018 $2,428,765 2,750,576 Lyondell Chemical Co. 144A company guaranty sr. notes 8s, 2017 1,052,000 1,163,765 Momentive Performance Materials, Inc. company guaranty sr. notes 12 1/2s, 2014 90,000 100,463 Momentive Performance Materials, Inc. 144A notes 9s, 2021 1,325,000 1,397,875 Nalco Co. 144A sr. notes 6 5/8s, 2019 325,000 332,313 NewPage Corp. company guaranty sr. notes 11 3/8s, 2014 1,060,000 996,400 Novelis, Inc. company guaranty sr. unsec. notes 7 1/4s, 2015 830,000 851,788 Novelis, Inc. 144A company guaranty sr. notes 8 3/4s, 2020 1,380,000 1,431,750 Old All, Inc. company guaranty sr. unsec. notes 9s, 2014 (In default)  1,320,000 5,940 Omnova Solutions, Inc. 144A company guaranty sr. notes 7 7/8s, 2018 260,000 261,950 PE Paper Escrow GmbH sr. notes Ser. REGS, 11 3/4s, 2014 (Austria) EUR 290,000 444,668 PE Paper Escrow GmbH 144A sr. notes 12s, 2014 (Austria) $325,000 376,009 Rhodia SA 144A sr. notes 6 7/8s, 2020 (France) 330,000 334,538 Rohm & Haas Co. sr. unsec. unsub. notes 7.85s, 2029 1,245,000 1,446,673 Sappi Papier Holding AG 144A company guaranty 6 3/4s, 2012 (Austria) 485,000 497,347 Sealed Air Corp. 144A sr. unsec. bonds 6 7/8s, 2033 380,000 356,306 Smurfit Kappa Funding PLC sr. sub. notes 7 3/4s, 2015 (Ireland) EUR 90,000 123,234 Smurfit Kappa Funding PLC sr. unsec. sub. notes 7 3/4s, 2015 (Ireland) $1,360,000 1,394,000 Solutia, Inc. company guaranty sr. unsec. notes 8 3/4s, 2017 435,000 476,325 Solutia, Inc. company guaranty sr. unsec. notes 7 7/8s, 2020 455,000 486,850 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2015 845,000 855,563 Steel Dynamics, Inc. sr. unsec. unsub. notes 7 3/4s, 2016 460,000 485,300 Stone Container Corp. escrow bonds 8 3/8s, 2012 (In default)  650,000 21,125 Teck Resources Limited sr. notes 10 3/4s, 2019 (Canada) 750,000 975,000 TPC Group, LLC 144A sr. notes 8 1/4s, 2017 715,000 748,963 Putnam VT High Yield Fund 5 CORPORATE BONDS AND NOTES (84.6%)* cont. Principal amount Value Basic materials cont . Tube City IMS Corp. company guaranty sr. unsec. sub. notes 9 3/4s, 2015 $350,000 $362,250 USG Corp. 144A company guaranty sr. notes 8 3/8s, 2018 315,000 308,700 Vartellus Specialties, Inc. 144A company guaranty sr. notes 9 3/8s, 2015 420,000 445,200 Verso Paper Holdings, LLC/Verso Paper, Inc. company guaranty Ser. B, 11 3/8s, 2016 555,000 556,388 Verso Paper Holdings, LLC/Verso Paper, Inc. company guaranty sr. notes FRN Ser. B, 4.037s, 2014 465,000 418,500 Broadcasting (2.2%) Belo Corp. sr. unsec. unsub. notes 8s, 2016 230,000 247,825 Citadel Broadcasting Corp. 144A company guaranty sr. unsec. notes 7 3/4s, 2018 255,000 263,925 Clear Channel Communications, Inc. company guaranty unsec. unsub. notes 10 3/4s, 2016 740,000 662,300 Clear Channel Communications, Inc. sr. unsec. unsub. notes 5s, 2012 220,000 215,600 Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. unsub. notes 9 1/4s, 2017 360,000 391,500 Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. unsub. notes Ser. B, 9 1/4s, 2017 600,000 657,000 DIRECTV Holdings, LLC/DIRECTV Financing Co., Inc. company guaranty sr. unsec. notes 7 5/8s, 2016 465,000 515,569 DISH DBS Corp. company guaranty 7 1/8s, 2016 570,000 588,525 DISH DBS Corp. company guaranty sr. unsec. notes 7 7/8s, 2019 1,025,000 1,071,115 Gray Television, Inc. company guaranty sr. notes 10 1/2s, 2015 800,000 806,000 Nexstar Broadcasting, Inc./Mission Broadcasting, Inc. 144A sr. notes 8 7/8s, 2017 940,000 998,750 Sinclair Television Group, Inc. 144A sr. notes 8 3/8s, 2018 225,000 232,313 Sirius XM Radio, Inc. 144A sr. notes 9 3/4s, 2015 245,000 275,013 Umbrella Acquisition, Inc. 144A company guaranty sr. unsec. unsub. notes 9 3/4s, 2015  829,697 896,073 Univision Communications, Inc. 144A sr. notes 7 7/8s, 2020 5,000 5,250 XM Satellite Radio, Inc. 144A company guaranty sr. unsec. notes 13s, 2013 595,000 708,050 XM Satellite Radio, Inc. 144A sr. unsec. notes 7 5/8s, 2018 910,000 939,575 Young Broadcasting, Inc. company guaranty sr. sub. notes 8 3/4s, 2014 (In default)  F 290,000  Young Broadcasting, Inc. company guaranty sr. unsec. sub. notes 10s, 2011 (In default)  F 847,000  Building materials (1.2%) Building Materials Corp. 144A sr. notes 7s, 2020 700,000 719,250 Building Materials Corp. 144A sr. notes 6 7/8s, 2018 330,000 326,700 Nortek, Inc. company guaranty sr. notes 11s, 2013 758,688 808,003 Nortek, Inc. 144A company guaranty sr. unsec. notes 10s, 2018 505,000 521,413 Owens Corning, Inc. company guaranty unsec. unsub. notes 9s, 2019 2,100,000 2,457,000 Roofing Supplay Group, LLC/Roofing Supply Finance, Inc. 144A sr. notes 8 5/8s, 2017 565,000 581,950 CORPORATE BONDS AND NOTES (84.6%)* cont. Principal amount Value Capital goods (5.2%) ACCO Brands Corp. company guaranty sr. notes 10 5/8s, 2015 $585,000 $658,125 Alliant Techsystems, Inc. company guaranty sr. unsec. sub. notes 6 7/8s, 2020 180,000 184,950 Allison Transmission, Inc. 144A company guaranty sr. unsec. notes 11 1/4s, 2015  1,136,100 1,238,339 Altra Holdings, Inc. company guaranty sr. notes 8 1/8s, 2016 1,365,000 1,446,900 Ardagh Packaging Finance PLC sr. notes Ser. REGS, 7 3/8s, 2017 (Ireland) EUR 165,000 223,165 Ardagh Packaging Finance PLC 144A company guaranty sr. notes 7 3/8s, 2017 (Ireland) EUR 250,000 346,262 Baldor Electric Co. company guaranty 8 5/8s, 2017 $510,000 571,200 BE Aerospace, Inc. sr. unsec. unsub. notes 6 7/8s, 2020 615,000 633,450 Berry Plastics Corp. company guaranty sr. notes 9 1/2s, 2018 135,000 135,338 Berry Plastics Corp. 144A sr. notes 9 3/4s, 2021 960,000 950,400 Briggs & Stratton Corp. company guaranty sr. unsec. notes 6 7/8s, 2020 650,000 663,000 Case New Holland, Inc. 144A sr. notes 7 7/8s, 2017 (Netherlands) 560,000 611,800 Cleaver-Brooks, Inc. 144A sr. notes 12 1/4s, 2016 690,000 732,263 Crown European Holdings SA 144A sr. notes 7 1/8s, 2018 (France) EUR 200,000 278,988 Darling International, Inc. 144A company guaranty sr. unsec. notes 8 1/2s, 2018 $190,000 198,075 Graham Packaging Co., Inc. company guaranty sr. unsec. notes 8 1/4s, 2018 130,000 136,500 Kratos Defense & Security Solutions, Inc. company guaranty sr. notes 10s, 2017 915,000 1,013,363 Legrand SA unsec. unsub. debs. 8 1/2s, 2025 (France) 2,235,000 2,616,027 Mueller Water Products, Inc. company guaranty sr. unsec. notes 7 3/8s, 2017 610,000 588,650 Mueller Water Products, Inc. company guaranty sr. unsec. unsub. notes 8 3/4s, 2020 130,000 143,650 Polypore International, Inc. 144A sr. notes 7 1/2s, 2017 510,000 520,200 Reynolds Group DL Escrow, Inc./Reynolds Group Escrow, LLC 144A company guaranty sr. notes 7 3/4s, 2016 (Luxembourg) 445,000 470,588 Reynolds Group Issuer, Inc. 144A sr. notes 9s, 2019 355,000 367,869 Reynolds Group Issuer, Inc. 144A sr. notes 7 1/8s, 2019 590,000 600,325 Ryerson Holding Corp. sr. disc. notes zero %, 2015 700,000 322,000 Ryerson, Inc. company guaranty sr. notes 12s, 2015 1,300,000 1,361,750 Tenneco, Inc. company guaranty sr. unsec. notes 8 1/8s, 2015 600,000 636,000 Tenneco, Inc. 144A company guaranty sr. notes 6 7/8s, 2020 645,000 659,513 Tenneco, Inc. 144A sr. notes 7 3/4s, 2018 330,000 349,800 Terex Corp. sr. unsec. sub. notes 8s, 2017 1,375,000 1,388,750 Thermadyne Holdings Corp. 144A sr. notes 9s, 2017 685,000 706,406 Thermon Industries, Inc. 144A company guaranty sr. notes 9 1/2s, 2017 925,000 985,125 TransDigm, Inc. 144A sr. sub. notes 7 3/4s, 2018 950,000 983,250 6 Putnam VT High Y ield Fund CORPORATE BONDS AND NOTES (84.6%)* cont. Principal amount Value Coal (1.7%) Arch Coal, Inc. company guaranty sr. unsec. notes 7 1/4s, 2020 $725,000 $764,875 Arch Western Finance, LLC company guaranty sr. notes 6 3/4s, 2013 500,000 505,000 CONSOL Energy, Inc. 144A company guaranty sr. unsec. notes 8 1/4s, 2020 1,560,000 1,684,800 CONSOL Energy, Inc. 144A company guaranty sr. unsec. notes 8s, 2017 920,000 979,800 International Coal Group, Inc. sr. notes 9 1/8s, 2018 830,000 900,550 Peabody Energy Corp. company guaranty 7 3/8s, 2016 2,110,000 2,342,100 Peabody Energy Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2020 80,000 85,400 Commercial and consumer services (1.6%) Aramark Corp. company guaranty sr. unsec. notes FRN 3.787s, 2015 160,000 156,400 Brickman Group Holdings, Inc. 144A sr. notes 9 1/8s, 2018 230,000 232,875 Compucom Systems, Inc. 144A sr. sub. notes 12 1/2s, 2015 430,000 462,250 Corrections Corporation of America company guaranty sr. notes 7 3/4s, 2017 675,000 715,500 Interactive Data Corp. 144A company guaranty sr. notes 10 1/4s, 2018 1,140,000 1,248,300 Lender Processing Services, Inc. company guaranty sr. unsec. unsub. notes 8 1/8s, 2016 1,015,000 1,040,375 PHH Corp. 144A sr. unsec. notes 9 1/4s, 2016 430,000 453,650 Sabre Holdings Corp. sr. unsec. unsub. notes 8.35s, 2016 1,425,000 1,368,000 Travelport LLC company guaranty 11 7/8s, 2016 620,000 609,150 Travelport LLC company guaranty 9 7/8s, 2014 480,000 467,400 Travelport LLC/Travelport, Inc. company guaranty sr. unsec. notes 9s, 2016 390,000 377,813 Communication services (10.2%) Adelphia Communications Corp. escrow bonds zero %, 2011 80,000 1,200 Adelphia Communications Corp. escrow bonds zero %, 2011 130,000 1,950 Adelphia Communications Corp. escrow bonds zero %, 2011 290,000 4,350 Adelphia Communications Corp. escrow bonds zero %, 2011 755,000 11,325 Atlantic Broadband Finance, LLC company guaranty 9 3/8s, 2014 520,000 527,800 Bresnan Broadband Holdings, LLC 144A company guaranty sr. unsec. unsub. notes 8s, 2018 320,000 329,600 Cablevision Systems Corp. sr. unsec. unsub. notes 8 5/8s, 2017 930,000 1,012,538 Cablevision Systems Corp. sr. unsec. unsub. notes 8s, 2020 250,000 267,500 Cablevision Systems Corp. sr. unsec. unsub. notes 7 3/4s, 2018 470,000 492,325 CCH II, LLC/CCH II Capital company guaranty sr. unsec. notes 13 1/2s, 2016 1,118,502 1,333,814 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 7 7/8s, 2018 725,000 750,375 Cequel Communications Holdings I LLC/Cequel Capital Corp. 144A sr. notes 8 5/8s, 2017 1,580,000 1,651,100 CORPORATE BONDS AND NOTES (84.6%)* cont. Principal amount Value Communication services cont. Charter Communications Operating LLC/Charter Communications Operating Capital 144A company guaranty sr. notes 8s, 2012 $770,000 $808,500 Cincinnati Bell, Inc. company guaranty sr. unsec. notes 7s, 2015 375,000 372,188 Cincinnati Bell, Inc. company guaranty sr. unsec. sub. notes 8 3/4s, 2018 880,000 833,800 Clearwire Communications, LLC/Clearwire Finance, Inc. 144A company guaranty sr. notes 12s, 2017 130,000 134,550 Clearwire Communications, LLC/Clearwire Finance, Inc. 144A company guaranty sr. notes 12s, 2015 1,225,000 1,319,938 Clearwire Communications, LLC/Clearwire Finance, Inc. 144A company guaranty sr. notes 12s, 2015 885,000 955,800 Cricket Communications, Inc. company guaranty sr. unsub. notes 7 3/4s, 2016 600,000 622,500 Cricket Communications, Inc. 144A company guaranty sr. unsec. notes 7 3/4s, 2020 1,485,000 1,414,463 CSC Holdings LLC sr. unsec. unsub. notes 8 1/2s, 2014 40,000 43,950 Digicel Group, Ltd. 144A sr. notes 10 1/2s, 2018 (Jamaica) 500,000 550,000 Digicel Group, Ltd. 144A sr. notes 8 1/4s, 2017 (Jamaica) 1,645,000 1,686,125 Frontier Communications Corp. sr. unsec. notes 8 1/2s, 2020 795,000 868,538 Frontier Communications Corp. sr. unsec. notes 8 1/4s, 2017 550,000 603,625 Frontier Communications Corp. sr. unsec. notes 8 1/8s, 2018 270,000 295,650 Intelsat Intermediate Holding Co., Ltd. company guaranty sr. unsec. notes 9 1/4s, 2015 (Luxembourg) 625,000 637,500 Intelsat Jackson Holding Co. company guaranty sr. unsec. notes 11 1/4s, 2016 (Bermuda) 670,000 721,925 Intelsat Jackson Holdings SA 144A sr. unsec. notes 7 1/4s, 2020 (Bermuda) 980,000 989,800 Intelsat Luxembourg SA company guaranty sr. unsec. notes 11 1/2s, 2017 (Luxembourg)  2,535,000 2,801,175 Intelsat Luxembourg SA company guaranty sr. unsec. notes 11 1/4s, 2017 (Luxembourg) 1,560,000 1,700,400 Intelsat Subsidiary Holding Co., Ltd. company guaranty sr. unsec. notes 8 7/8s, 2015 (Bermuda) 450,000 462,375 Intelsat Subsidiary Holding Co., Ltd. company guaranty sr. unsec. notes 8 1/2s, 2013 (Bermuda) 15,000 15,019 Level 3 Financing, Inc. company guaranty 9 1/4s, 2014 1,510,000 1,498,675 Mediacom Broadband, LLC/Mediacom Broadband Corp. sr. unsec. unsub. notes 8 1/2s, 2015 250,000 251,250 Mediacom LLC/Mediacom Capital Corp. sr. unsec. notes 9 1/8s, 2019 205,000 209,100 MetroPCS Wireless, Inc. company guaranty sr. unsec. notes 7 7/8s, 2018 1,635,000 1,692,225 MetroPCS Wireless, Inc. company guaranty sr. unsec. notes 6 5/8s, 2020 350,000 333,375 Nextel Communications, Inc. company guaranty sr. unsec. notes Ser. D, 7 3/8s, 2015 1,785,000 1,787,231 Putnam VT High Yield Fund 7 CORPORATE BONDS AND NOTES (84.6%)* cont. Principal amount Value Communication services cont. NII Capital Corp. company guaranty sr. unsec. unsub. notes 10s, 2016 $1,340,000 $1,484,050 PAETEC Escrow Corp. 144A sr. unsec. notes 9 7/8s, 2018 700,000 719,250 PAETEC Holding Corp. company guaranty sr. notes 8 7/8s, 2017 790,000 843,325 PAETEC Holding Corp. company guaranty sr. unsec. unsub. notes 9 1/2s, 2015 775,000 802,125 Qwest Communications International, Inc. company guaranty 7 1/2s, 2014 180,000 182,250 Qwest Corp. sr. unsec. unsub. notes 7 1/4s, 2025 555,000 582,750 SBA Telecommunications, Inc. company guaranty sr. unsec. notes 8 1/4s, 2019 155,000 169,338 SBA Telecommunications, Inc. company guaranty sr. unsec. notes 8s, 2016 785,000 849,763 Sprint Capital Corp. company guaranty 6 7/8s, 2028 2,260,000 1,977,500 Sprint Nextel Corp. sr. notes 8 3/8s, 2017 1,170,000 1,254,825 Virgin Media Finance PLC company guaranty sr. notes Ser. 1, 9 1/2s, 2016 (United Kingdom) 275,000 310,750 Virgin Media Finance PLC sr. notes 9 1/8s, 2016 (United Kingdom) 395,000 420,675 Wind Acquisition Finance SA 144A company guaranty sr. notes 7 1/4s, 2018 (Netherlands) 1,215,000 1,236,263 Wind Acquisition Finance SA 144A sr. notes 11 3/4s, 2017 (Netherlands) 750,000 845,625 Wind Acquisition Finance SA 144A sr. notes 11 3/4s, 2017 (Netherlands) EUR 85,000 127,177 Wind Acquisition Holdings Finance SA 144A company guaranty sr. notes 12 1/4s, 2017 (Italy)  $29,661 34,407 Windstream Corp. company guaranty 8 5/8s, 2016 750,000 789,375 Windstream Corp. company guaranty 8 1/8s, 2013 730,000 803,000 Windstream Corp. company guaranty sr. unsec. unsub. notes 8 1/8s, 2018 260,000 273,000 Windstream Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2017 890,000 935,613 Consumer (0.8%) Jarden Corp. company guaranty sr. sub. notes Ser. 1, 7 1/2s, 2020 EUR 135,000 185,961 Jarden Corp. company guaranty sr. unsec. notes 8s, 2016 $360,000 391,950 Jarden Corp. company guaranty sr. unsec. sub. notes 7 1/2s, 2017 855,000 900,956 Scotts Miracle-Gro Co. (The) 144A sr. notes 6 5/8s, 2020 650,000 650,000 Yankee Acquisition Corp. company guaranty sr. notes Ser. B, 8 1/2s, 2015 1,330,000 1,383,200 Consumer staples (7.0%) Archibald Candy Corp. company guaranty 10s, 2011 (In default)  F 172,499 5,520 Avis Budget Car Rental, LLC/Avis Budget Finance, Inc. company guaranty sr. unsec. unsub. notes 9 5/8s, 2018 195,000 210,113 Avis Budget Car Rental, LLC/Avis Budget Finance, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2016 775,000 790,500 CORPORATE BONDS AND NOTES (84.6%)* cont. Principal amount Value Consumer staples cont. Avis Budget Car Rental, LLC/Avis Budget Finance, Inc. company guaranty sr. unsec. unsub. notes 7 5/8s, 2014 $365,000 $374,125 Blue Acquisition Sub., Inc. 144A company guaranty sr. unsec. notes 9 7/8s, 2018 545,000 580,425 Bumble Bee Acquisition Corp. 144A company guaranty sr. notes 9s, 2017 680,000 707,200 Central Garden & Pet Co. sr. sub. notes 8 1/4s, 2018 1,000,000 1,012,500 CKE Restaurants, Inc. company guaranty sr. notes 11 3/8s, 2018 745,000 825,088 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 7 1/4s, 2016 1,065,000 1,128,900 Dave & Busters, Inc. company guaranty sr. unsec. unsub. notes 11s, 2018 900,000 987,750 Dean Foods Co. company guaranty 7s, 2016 675,000 619,313 DineEquity, Inc. 144A sr. unsec. notes 9 1/2s, 2018 655,000 694,300 Dole Food Co. sr. notes 13 7/8s, 2014 426,000 520,785 Dole Food Co. 144A sr. sec. notes 8s, 2016 195,000 205,725 Dunkin Finance Corp. 144A sr. notes 9 5/8s, 2018 350,000 353,500 Elizabeth Arden, Inc. company guaranty 7 3/4s, 2014 860,000 872,363 Harry & David Operations Corp. company guaranty sr. unsec. notes 9s, 2013 860,000 615,975 Harry & David Operations Corp. company guaranty sr. unsec. notes FRN 5.296s, 2012 285,000 210,900 Hertz Corp. company guaranty 8 7/8s, 2014 1,140,000 1,165,650 Hertz Corp. 144A company guaranty sr. unsec. notes 7 1/2s, 2018 295,000 306,063 Hertz Holdings Netherlands BV 144A sr. bond 8 1/2s, 2015 (Netherlands) EUR 760,000 1,096,212 JBS USA LLC/JBS USA Finance, Inc. sr. notes 11 5/8s, 2014 $340,000 397,800 Landrys Restaurants, Inc. 144A company guaranty sr. notes 11 5/8s, 2015 325,000 346,938 Libbey Glass, Inc. 144A sr. notes 10s, 2015 500,000 537,500 Michael Foods, Inc. 144A sr. notes 9 3/4s, 2018 375,000 409,688 Pinnacle Foods Finance LLC/Pinnacle Foods Finance Corp. sr. notes 9 1/4s, 2015 795,000 827,794 Prestige Brands, Inc. company guaranty sr. unsec. notes 8 1/4s, 2018 550,000 569,250 Prestige Brands, Inc. 144A company guaranty sr. unsec. notes 8 1/4s, 2018 325,000 336,375 Reddy Ice Corp. company guaranty sr. notes 11 1/4s, 2015 665,000 679,963 Revlon Consumer Products Corp. company guaranty sr. notes 9 3/4s, 2015 570,000 602,775 Rite Aid Corp. company guaranty sr. notes 10 1/4s, 2019 295,000 306,431 Rite Aid Corp. company guaranty sr. notes 7 1/2s, 2017 410,000 394,113 Rite Aid Corp. company guaranty sr. unsec. unsub. notes 9 1/2s, 2017 990,000 841,500 Rite Aid Corp. company guaranty sr. unsub. notes 8s, 2020 235,000 244,694 Roadhouse Financing, Inc. 144A sr. notes 10 3/4s, 2017 520,000 561,600 Service Corporation International sr. notes 7s, 2019 345,000 345,000 Simmons Foods, Inc. 144A sr. notes 10 1/2s, 2017 520,000 555,100 Smithfield Foods, Inc. sr. unsec. notes Ser. B, 7 3/4s, 2013 835,000 889,797 Smithfield Foods, Inc. 144A sr. sec. notes 10s, 2014 560,000 645,400 8 Putnam VT High Y ield Fund CORPORATE BONDS AND NOTES (84.6%)* cont. Principal amount Value Consumer staples cont. Spectrum Brands, Inc. sr. unsec. sub. bonds 12s, 2019  $821,010 $916,452 Spectrum Brands, Inc. 144A sr. notes 9 1/2s, 2018 485,000 532,894 Stewart Enterprises, Inc. sr. notes 6 1/4s, 2013 1,785,000 1,787,231 SUPERVALU, Inc. sr. unsec. notes 8s, 2016 595,000 569,713 Tyson Foods, Inc. sr. unsec. unsub. notes 10 1/2s, 2014 845,000 999,213 United Rentals North America, Inc. company guaranty sr. unsec. sub. notes 8 3/8s, 2020 320,000 325,600 Wendys/Arbys Restaurants LLC company guaranty sr. unsec. unsub. notes 10s, 2016 1,640,000 1,779,400 West Corp. 144A sr. notes 7 7/8s, 2019 450,000 457,875 West Corp. 144A sr. unsec. notes 8 5/8s, 2018 470,000 498,200 Energy (oil field) (1.6%) Complete Production Services, Inc. company guaranty 8s, 2016 670,000 693,450 Expro Finance Luxemburg 144A sr. notes 8 1/2s, 2016 (Luxembourg) 895,000 854,725 Frac Tech Services, LLC/Frac Tech Finance, Inc. 144A company guaranty sr. notes 7 1/8s, 2018 800,000 812,000 Helix Energy Solutions Group, Inc. 144A sr. unsec. notes 9 1/2s, 2016 2,065,000 2,121,788 Hercules Off shore, Inc. 144A sr. notes 10 1/2s, 2017 450,000 372,375 Key Energy Services, Inc. company guaranty sr. unsec. unsub. notes 8 3/8s, 2014 1,370,000 1,445,350 Trico Shipping AS 144A sr. notes 13 7/8s, 2014 (Norway) (In default)  580,000 469,800 Entertainment (0.6%) AMC Entertainment Holdings, Inc. 144A sr. sub. notes 9 3/4s, 2020 1,270,000 1,320,800 Cedar Fair LP/Canadas Wonderland Co./Magnum Management Corp. 144A company guaranty sr. unsec. notes 9 1/8s, 2018 135,000 145,294 Cinemark, Inc. company guaranty sr. unsec. notes 8 5/8s, 2019 365,000 395,113 Regal Entertainment Group company guaranty sr. unsec. notes 9 1/8s, 2018 255,000 271,575 Universal City Development Partners, Ltd. company guaranty sr. unsec. notes 8 7/8s, 2015 360,000 382,500 Universal City Development Partners, Ltd. company guaranty sr. unsec. sub. notes 10 7/8s, 2016 240,000 262,200 Financials (8.5%) ABN Amro North American Holding Preferred Capital Repackage Trust I 144A jr. sub. bonds FRB 6.523s, 2012 525,000 444,938 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 8.3s, 2015 965,000 1,061,500 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 8s, 2020 425,000 464,313 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes FRN 2.496s, 2014 448,000 416,838 Ally Financial, Inc. 144A company guaranty notes 6 1/4s, 2017 635,000 635,000 Ally Financial, Inc. 144A company guaranty sr. unsec. unsub. notes 7 1/2s, 2020 295,000 309,381 American General Finance Corp. sr. unsec. notes Ser. MTNJ, 6.9s, 2017 1,870,000 1,510,025 American General Finance Corp. sr. unsec. notes Ser. MTNI, 5 5/8s, 2011 300,000 295,125 CORPORATE BONDS AND NOTES (84.6%)* cont. Principal amount Value Financials cont. American General Finance Corp. sr. unsec. notes Ser. MTNJ, 4 7/8s, 2012 $1,010,000 $950,663 American International Group, Inc. jr. sub. bonds FRB 8.175s, 2058 825,000 878,467 BAC Capital Trust VI bank guaranty jr. unsec. sub. notes 5 5/8s, 2035 600,000 508,095 BAC Capital Trust XI bank guaranty jr. unsec. sub. notes 6 5/8s, 2036 545,000 517,934 BankAmerica Capital II bank guaranty jr. unsec. sub. notes 8s, 2026 225,000 226,406 Capital One Capital IV company guaranty jr. unsec. sub. notes FRN 6.745s, 2037 535,000 528,313 CB Richard Ellis Services, Inc. company guaranty sr. unsec. sub. notes 11 5/8s, 2017 500,000 579,375 CB Richard Ellis Services, Inc. 144A company guaranty sr. unsec. notes 6 5/8s, 2020 255,000 255,000 CIT Group, Inc. sr. bonds 7s, 2017 4,036,448 4,046,539 CIT Group, Inc. sr. bonds 7s, 2016 2,157,462 2,165,552 CIT Group, Inc. sr. bonds 7s, 2015 1,123,477 1,126,286 CIT Group, Inc. sr. bonds 7s, 2014 493,477 498,412 CNO Financial Group, Inc. 144A company guaranty sr. notes 9s, 2018 260,000 270,400 Dresdner Funding Trust I 144A bonds 8.151s, 2031 720,000 619,200 E*Trade Financial Corp. sr. unsec. notes 7 3/8s, 2013 560,000 557,200 E*Trade Financial Corp. sr. unsec. unsub. notes 12 1/2s, 2017 1,001,000 1,176,175 HBOS Capital Funding LP 144A bank guaranty jr. unsec. sub. FRB 6.071s, 2014 (Jersey) 1,115,000 908,725 HBOS PLC 144A sr. unsec. sub. notes 6 3/4s, 2018 (United Kingdom) 895,000 838,025 HUB International Holdings, Inc. 144A sr. sub. notes 10 1/4s, 2015 335,000 335,838 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 8s, 2018 1,500,000 1,500,000 ING Groep NV jr. unsec. sub. notes 5.775s, 2015 (Netherlands) 285,000 245,100 iStar Financial, Inc. sr. unsec. unsub. notes Ser. B, 5.95s, 2013 R 625,000 573,438 Leucadia National Corp. sr. unsec. notes 8 1/8s, 2015 400,000 436,000 Leucadia National Corp. sr. unsec. notes 7 1/8s, 2017 620,000 638,600 Liberty Mutual Group, Inc. 144A company guaranty jr. sub. notes FRB 10 3/4s, 2058 160,000 194,000 Liberty Mutual Group, Inc. 144A company guaranty jr. unsec. sub. bonds 7.8s, 2037 350,000 344,750 National Money Mart Co. company guaranty sr. unsec. unsub. notes 10 3/8s, 2016 (Canada) 940,000 1,015,200 NB Capital Trust IV jr. unsec. sub. notes 8 1/4s, 2027 215,000 217,688 Nuveen Investments, Inc. company guaranty sr. unsec. unsub. notes 10 1/2s, 2015 870,000 889,575 Omega Healthcare Investors, Inc. 144A sr. notes 6 3/4s, 2022 R 855,000 847,519 Provident Funding Associates 144A sr. notes 10 1/4s, 2017 835,000 866,313 Regions Financing Trust II company guaranty jr. unsec. sub. bond FRB 6 5/8s, 2047 765,000 659,813 Residential Capital LLC company guaranty jr. notes 9 5/8s, 2015 1,985,000 2,004,850 Royal Bank of Scotland Group PLC jr. unsec. sub. bonds FRB 7.648s, 2049 (United Kingdom) 1,290,000 1,080,375 Putnam VT High Yield Fund 9 CORPORATE BONDS AND NOTES (84.6%)* cont. Principal amount Value Financials cont. Sabra Health Care LP/Sabra Capital Corp. 144A company guaranty sr. notes 8 1/8s, 2018 R $555,000 $573,038 SLM Corp. sr. notes Ser. MTN, 8s, 2020 655,000 664,108 SLM Corp. sr. unsec. unsub. notes Ser. MTN, 8.45s, 2018 1,820,000 1,891,639 SLM Corp. sr. unsec. unsub. notes Ser. MTNA, 5s, 2013 430,000 431,112 USI Holdings Corp. 144A company guaranty sr. unsec. notes FRN 4.161s, 2014 215,000 188,125 Gaming and lottery (2.9%) American Casino & Entertainment Properties LLC sr. notes 11s, 2014 855,000 867,825 Ameristar Casinos, Inc. company guaranty sr. unsec. notes 9 1/4s, 2014 580,000 620,600 Gateway Casinos & Entertainment, Ltd. 144A company guaranty sr. notes 8 7/8s, 2017 CAD 260,000 269,345 Harrahs Operating Co., Inc. company guaranty sr. notes 10s, 2018 $2,032,000 1,854,200 Harrahs Operating Co., Inc. company guaranty sr. notes 10s, 2015 230,000 227,700 Harrahs Operating Co., Inc. sr. notes 11 1/4s, 2017 1,620,000 1,822,500 Isle of Capri Casinos, Inc. company guaranty 7s, 2014 1,355,000 1,327,900 Mashantucket Western Pequot Tribe 144A bonds 8 1/2s, 2015 (In default)  1,445,000 189,656 MGM Resorts International company guaranty sr. unsec. notes 6 5/8s, 2015 390,000 357,338 MGM Resorts International sr. notes 10 3/8s, 2014 155,000 173,988 MGM Resorts International 144A sr. notes 9s, 2020 175,000 192,500 MTR Gaming Group, Inc. company guaranty sr. notes 12 5/8s, 2014 1,165,000 1,208,688 Penn National Gaming, Inc. sr. unsec. sub. notes 8 3/4s, 2019 225,000 248,063 Pinnacle Entertainment, Inc. company guaranty sr. unsec. notes 8 5/8s, 2017 240,000 261,600 Pinnacle Entertainment, Inc. company guaranty sr. unsec. sub. notes 7 1/2s, 2015 1,075,000 1,077,688 Wynn Las Vegas, LLC/Wynn Las Vegas Capital Corp. company guaranty mtge. notes 7 3/4s, 2020 465,000 503,363 Yonkers Racing Corp. 144A sr. notes 11 3/8s, 2016 1,345,000 1,481,181 Health care (5.4%) Biomet, Inc. company guaranty sr. unsec. bond 10s, 2017 1,290,000 1,409,325 Capella Healthcare, Inc. 144A company guaranty sr. notes 9 1/4s, 2017 880,000 932,800 CHS/Community Health Systems, Inc. company guaranty sr. unsec. sub. notes 8 7/8s, 2015 1,310,000 1,375,500 ConvaTec Healthcare E SA 144A sr. notes 7 3/8s, 2017 (Luxembourg) EUR 320,000 433,237 ConvaTec Healthcare E SA 144A sr. unsec. notes 10 1/2s, 2018 (Luxembourg) $985,000 998,544 DaVita, Inc. company guaranty sr. unsec. notes 6 5/8s, 2020 215,000 212,850 DaVita, Inc. company guaranty sr. unsec. notes 6 3/8s, 2018 645,000 641,775 Elan Finance PLC/Elan Finance Corp. company guaranty sr. unsec. notes 8 3/4s, 2016 (Ireland) 1,195,000 1,200,975 HCA Holdings, Inc. 144A sr. unsec. notes 7 3/4s, 2021 770,000 770,000 CORPORATE BONDS AND NOTES (84.6%)* cont. Principal amount Value Health care cont. HCA, Inc. company guaranty sr. notes 9 7/8s, 2017 $320,000 $352,000 HCA, Inc. company guaranty sr. notes 9 5/8s, 2016  1,335,000 1,430,119 HCA, Inc. company guaranty sr. notes 8 1/2s, 2019 1,540,000 1,686,300 HCA, Inc. sr. sec. notes 9 1/4s, 2016 1,020,000 1,088,213 HCA, Inc. sr. sec. notes 9 1/8s, 2014 155,000 162,556 Health Management Associates, Inc. sr. notes 6 1/8s, 2016 1,065,000 1,075,650 IASIS Healthcare/IASIS Capital Corp. sr. sub. notes 8 3/4s, 2014 340,000 348,925 Multiplan, Inc. 144A company guaranty sr. notes 9 7/8s, 2018 635,000 674,688 Quintiles Transnational Corp. 144A sr. notes 9 1/2s, 2014  355,000 363,875 Select Medical Corp. company guaranty 7 5/8s, 2015 505,000 505,000 Surgical Care Affiliates, Inc. 144A sr. sub. notes 10s, 2017 1,275,000 1,294,125 Surgical Care Affiliates, Inc. 144A sr. unsec. notes 8 7/8s, 2015  174,488 176,233 Talecris Biotherapeutics Holdings Corp. company guaranty sr. unsec. notes 7 3/4s, 2016 205,000 222,425 Tenet Healthcare Corp. company guaranty sr. notes 10s, 2018 250,000 291,250 Tenet Healthcare Corp. sr. notes 9s, 2015 1,465,000 1,626,150 Tenet Healthcare Corp. 144A sr. unsec. notes 8s, 2020 775,000 786,625 United Surgical Partners International, Inc. company guaranty sr. unsec. sub. notes 8 7/8s, 2017 390,000 401,700 US Oncology Holdings, Inc. sr. unsec. notes FRN 6.737s, 2012  321,000 323,408 Valeant Pharmaceuticals International 144A company guaranty sr. notes 7s, 2020 130,000 128,375 Valeant Pharmaceuticals International 144A company guaranty sr. unsec. notes 6 7/8s, 2018 320,000 317,600 Valeant Pharmaceuticals International 144A sr. notes 6 3/4s, 2017 130,000 129,350 Ventas Realty LP/Capital Corp. company guaranty 9s, 2012 R 2,305,000 2,435,597 Homebuilding (1.5%) Beazer Homes USA, Inc. company guaranty sr. unsec. notes 6 7/8s, 2015 530,000 512,775 Beazer Homes USA, Inc. 144A sr. notes 9 1/8s, 2019 510,000 484,500 Lennar Corp. company guaranty sr. unsec. unsub. notes 6.95s, 2018 1,090,000 1,035,500 M/I Homes, Inc. 144A sr. unsec. notes 8 5/8s, 2018 1,195,000 1,206,950 Realogy Corp. company guaranty sr. unsec. notes 10 1/2s, 2014 1,965,000 1,930,613 Standard Pacific Corp. company guaranty sr. notes 10 3/4s, 2016 630,000 726,075 Standard Pacific Corp. company guaranty sr. unsec. unsub. notes 7s, 2015 160,000 168,000 Standard Pacific Corp. 144A company guaranty sr. unsec. notes 8 3/8s, 2021 640,000 620,800 Household furniture and appliances (0.2%) Sealy Mattress Co. 144A company guaranty sr. sec. notes 10 7/8s, 2016 751,000 848,630 Lodging/Tourism (0.3%) FelCor Lodging LP company guaranty sr. notes 10s, 2014 R 1,225,000 1,372,000 10 Putnam VT High Y ield Fund CORPORATE BONDS AND NOTES (84.6%)* cont. Principal amount Value Media (1.1%) Nielsen Finance LLC Co. 144A company guaranty sr. unsec. notes 7 3/4s, 2018 $650,000 $672,750 Nielsen Finance LLC Co. company guaranty sr. unsec. sub. disc. notes stepped-coupon zero % (12 1/2s, 8/1/11), 2016  1,345,000 1,412,250 QVC Inc. 144A sr. notes 7 3/8s, 2020 470,000 492,325 QVC Inc. 144A sr. notes 7 1/2s, 2019 1,005,000 1,057,763 WMG Acquisition Corp. company guaranty sr. sec. notes 9 1/2s, 2016 675,000 723,938 WMG Acquisition Corp. company guaranty sr. sub. notes 7 3/8s, 2014 425,000 408,000 WMG Holdings Corp. company guaranty sr. unsec. disc. notes 9 1/2s, 2014 220,000 210,650 Oil and gas (7.4%) Anadarko Finance Co. company guaranty sr. unsec. unsub. notes Ser. B, 7 1/2s, 2031 970,000 1,072,577 Anadarko Petroleum Corp. sr. notes 5.95s, 2016 730,000 781,105 Anadarko Petroleum Corp. sr. unsec. notes 6 3/8s, 2017 170,000 185,182 Anadarko Petroleum Corp. sr. unsec. notes 6.2s, 2040 365,000 356,306 ATP Oil & Gas Corp. 144A sr. notes 11 7/8s, 2015 365,000 344,925 Brigham Exploration Co. 144A company guaranty sr. unsec. notes 8 3/4s, 2018 630,000 680,400 Carrizo Oil & Gas, Inc. 144A sr. unsec. notes 8 5/8s, 2018 965,000 993,950 Chaparral Energy, Inc. company guaranty 8 1/2s, 2015 304,000 309,320 Chaparral Energy, Inc. company guaranty sr. unsec. notes 8 7/8s, 2017 1,060,000 1,075,900 Chaparral Energy, Inc. 144A sr. notes 9 7/8s, 2020 605,000 638,275 Compton Petroleum Finance Corp. company guaranty sr. unsec. notes 10s, 2017 (Canada) 692,988 571,715 Comstock Resources, Inc. company guaranty sr. unsub. notes 8 3/8s, 2017 640,000 642,400 Connacher Oil and Gas, Ltd. 144A sec. notes 10 1/4s, 2015 (Canada) 1,250,000 1,256,250 Connacher Oil and Gas, Ltd. 144A sr. sec. notes 11 3/4s, 2014 (Canada) 885,000 958,013 Crosstex Energy LP/Crosstex Energy Finance Corp. company guaranty sr. unsec. notes 8 7/8s, 2018 1,625,000 1,740,781 Denbury Resources, Inc. company guaranty sr. sub. notes 9 3/4s, 2016 155,000 172,825 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 8 1/4s, 2020 682,000 739,970 EXCO Resources, Inc. company guaranty sr. unsec. notes 7 1/2s, 2018 1,755,000 1,715,513 Forest Oil Corp. sr. notes 8s, 2011 1,390,000 1,452,550 Inergy LP/Inergy Finance Corp. sr. unsec. notes 6 7/8s, 2014 1,995,000 2,024,925 Newfield Exploration Co. sr. unsec. sub. notes 7 1/8s, 2018 265,000 279,575 Newfield Exploration Co. sr. unsec. sub. notes 6 5/8s, 2014 1,720,000 1,754,400 Offshore Group Investments, Ltd. 144A sr. notes 11 1/2s, 2015 685,000 743,225 OPTI Canada, Inc. company guaranty sr. sec. notes 8 1/4s, 2014 (Canada) 765,000 545,063 OPTI Canada, Inc. company guaranty sr. sec. notes 7 7/8s, 2014 (Canada) 1,750,000 1,235,938 CORPORATE BONDS AND NOTES (84.6%)* cont. Principal amount Value Oil and gas cont. OPTI Canada, Inc. 144A company guaranty sr. notes 9 3/4s, 2013 (Canada) $195,000 $192,563 OPTI Canada, Inc. 144A sr. notes 9s, 2012 (Canada) 65,000 65,163 Petrohawk Energy Corp. company guaranty sr. unsec. notes 10 1/2s, 2014 140,000 159,600 Petroleum Development Corp. company guaranty sr. unsec. notes 12s, 2018 1,030,000 1,153,600 Plains Exploration & Production Co. company guaranty 7 3/4s, 2015 245,000 255,413 Plains Exploration & Production Co. company guaranty 7s, 2017 1,600,000 1,644,000 Quicksilver Resources, Inc. company guaranty 7 1/8s, 2016 290,000 277,675 Quicksilver Resources, Inc. company guaranty sr. unsec. notes 8 1/4s, 2015 355,000 368,313 Quicksilver Resources, Inc. sr. notes 11 3/4s, 2016 515,000 599,975 Range Resources Corp. company guaranty sr. sub. notes 6 3/4s, 2020 340,000 350,625 Rosetta Resources, Inc. company guaranty sr. unsec. notes 9 1/2s, 2018 980,000 1,058,400 Sabine Pass LNG LP sec. notes 7 1/2s, 2016 1,360,000 1,275,000 SandRidge Energy, Inc. company guaranty sr. unsec. unsub. notes 8 5/8s, 2015  150,000 153,563 SandRidge Energy, Inc. 144A company guaranty sr. unsec. unsub. notes 8s, 2018 274,000 278,110 SandRidge Energy, Inc. 144A sr. unsec. notes 9 7/8s, 2016 485,000 512,888 Whiting Petroleum Corp. company guaranty 7s, 2014 685,000 719,250 Williams Cos., Inc. (The) notes 7 3/4s, 2031 704,000 794,016 Williams Cos., Inc. (The) sr. unsec. notes 7 7/8s, 2021 337,000 397,774 Publishing (0.8%) American Media Operations, Inc. 144A sr. sub. notes 14s, 2013  1,395,512 488,429 American Media Operations, Inc. 144A sr. unsec. notes 9s, 2013  F 116,379 118,707 Cengage Learning Acquisitions, Inc. 144A sr. notes 10 1/2s, 2015 1,085,000 1,120,263 Cenveo Corp. company guaranty sr. notes 8 7/8s, 2018 690,000 667,575 Cenveo Corp. 144A company guaranty sr. unsec. notes 10 1/2s, 2016 220,000 216,150 McClatchy Co. (The) company guaranty sr. notes 11 1/2s, 2017 785,000 882,144 Vertis, Inc. company guaranty sr. notes 13 1/2s, 2014  F 837,116 41,856 Retail (2.8%) Autonation, Inc. company guaranty sr. unsec. notes 6 3/4s, 2018 265,000 273,613 Bon-Ton Department Stores, Inc. (The) company guaranty 10 1/4s, 2014 1,335,000 1,361,700 Burlington Coat Factory Warehouse Corp. company guaranty sr. unsec. notes 11 1/8s, 2014 1,190,000 1,228,675 Ferrellgas LP/Ferrellgas Finance Corp. 144A sr. notes 6 1/2s, 2021 445,000 433,875 Giraffe Acquisition Corp. 144A sr. unsec. notes 9 1/8s, 2018 380,000 396,150 Limited Brands, Inc. company guaranty sr. unsec. unsub. notes 7s, 2020 345,000 364,838 Putnam VT High Yield Fund 11 CORPORATE BONDS AND NOTES (84.6%)* cont. Principal amount Value Retail cont. Macys Retail Holdings, Inc. company guaranty sr. unsec. unsub. notes 8 3/8s, 2015 $825,000 $965,250 Michaels Stores, Inc. company guaranty 11 3/8s, 2016 1,195,000 1,302,550 Neiman-Marcus Group, Inc. company guaranty sr. unsec. notes 9s, 2015 33,618 35,215 Neiman-Marcus Group, Inc. company guaranty sr. unsec. sub. notes 10 3/8s, 2015 470,000 496,438 Penske Automotive Group, Inc. company guaranty sr. unsec. sub. notes 7 3/4s, 2016 1,335,000 1,361,700 PETCO Animal Supplies, Inc. 144A company guaranty sr. notes 9 1/4s, 2018 445,000 468,919 Sears Holdings Corp. 144A sr. notes 6 5/8s, 2018 615,000 573,488 Toys R Us Property Co., LLC company guaranty sr. notes 8 1/2s, 2017 805,000 865,375 Toys R Us Property Co., LLC company guaranty sr. unsec. notes 10 3/4s, 2017 1,505,000 1,715,700 Toys R Us-Delaware, Inc. 144A company guaranty sr. notes 7 3/8s, 2016 195,000 202,313 Technology (5.2%) Advanced Micro Devices, Inc. sr. unsec. notes 8 1/8s, 2017 610,000 646,600 Advanced Micro Devices, Inc. 144A sr. notes 7 3/4s, 2020 265,000 274,938 Alcatel-Lucent USA, Inc. unsec. debs. 6.45s, 2029 145,000 114,550 Avaya, Inc. company guaranty sr. unsec. notes 9 3/4s, 2015 745,000 758,038 Buccaneer Merger Sub., Inc. 144A sr. notes 9 1/8s, 2019 750,000 774,375 Ceridian Corp. company guaranty sr. unsec. notes 12 1/4s, 2015  950,300 959,803 Ceridian Corp. sr. unsec. notes 11 1/4s, 2015 1,010,000 999,900 Fidelity National Information Services, Inc. 144A company guaranty sr. notes 7 7/8s, 2020 235,000 248,513 Fidelity National Information Services, Inc. 144A company guaranty sr. notes 7 5/8s, 2017 465,000 489,413 First Data Corp. company guaranty sr. unsec. notes 10.55s, 2015  2,752,986 2,608,454 First Data Corp. company guaranty sr. unsec. notes 9 7/8s, 2015 485,000 461,963 First Data Corp. company guaranty sr. unsec. sub. notes 11 1/4s, 2016 1,130,000 988,750 First Data Corp. 144A company guaranty sr. notes 8 7/8s, 2020 320,000 337,600 First Data Corp. 144A sr. bonds 12 5/8s, 2021 395,000 377,225 Freescale Semiconductor, Inc. company guaranty sr. unsec. notes 9 1/8s, 2014  157,632 164,725 Freescale Semiconductor, Inc. company guaranty sr. unsec. notes 8 7/8s, 2014 960,000 1,003,200 Freescale Semiconductor, Inc. company guaranty sr. unsec. sub. notes 10 1/8s, 2016 222,000 233,655 Freescale Semiconductor, Inc. 144A company guaranty sr. notes 10 1/8s, 2018 495,000 555,638 Freescale Semiconductor, Inc. 144A company guaranty sr. notes 9 1/4s, 2018 870,000 957,000 Freescale Semiconductor, Inc. 144A company guaranty sr. unsec. notes 10 3/4s, 2020 1,075,000 1,171,750 Iron Mountain, Inc. company guaranty 6 5/8s, 2016 410,000 411,538 Jazz Technologies, Inc. 144A notes 8s, 2015 F 713,000 655,960 CORPORATE BONDS AND NOTES (84.6%)* cont. Principal amount Value Technology cont. NXP BV/NXP Funding, LLC company guaranty Ser. EXCH, 9 1/2s, 2015 (Netherlands) $660,000 $706,200 NXP BV/NXP Funding, LLC company guaranty sr. notes FRN Ser. EXCH, 3.039s, 2013 (Netherlands) 590,000 581,150 NXP BV/NXP Funding, LLC 144A company guaranty sr. notes 9 3/4s, 2018 (Netherlands) 1,580,000 1,777,500 Seagate HDD Cayman 144A company guaranty sr. unsec. notes 7 3/4s, 2018 (Cayman Islands) 830,000 840,375 STATS ChipPAC, Ltd. 144A company guaranty sr. unsec. notes 7 1/2s, 2015 (Singapore) 125,000 134,063 SunGard Data Systems, Inc. company guaranty 10 1/4s, 2015 705,000 741,131 SunGard Data Systems, Inc. 144A sr. unsec. notes 7 5/8s, 2020 940,000 951,750 Unisys Corp. sr. unsec. unsub. notes 12 1/2s, 2016 280,000 310,800 Unisys Corp. 144A company guaranty sr. sub. notes 14 1/4s, 2015 1,405,000 1,686,000 Textiles (0.6%) Hanesbrands, Inc. sr. unsec. notes 8s, 2016 550,000 589,875 Hanesbrands, Inc. 144A company guaranty sr. notes 6 3/8s, 2020 870,000 826,500 Levi Strauss & Co. sr. unsec. notes 8 7/8s, 2016 80,000 84,400 Levi Strauss & Co. sr. unsec. unsub. notes 7 5/8s, 2020 955,000 986,038 Tire and rubber (0.4%) Goodyear Tire & Rubber Co. (The) sr. unsec. notes 10 1/2s, 2016 1,470,000 1,675,800 Transportation (0.5%) AMGH Merger Sub., Inc. 144A company guaranty sr. notes 9 1/4s, 2018 1,015,000 1,065,750 Inaer Aviation Finance Ltd. 144A sr. notes 9 1/2s, 2017 (Spain) EUR 170,000 217,709 Swift Services Holdings, Inc. 144A company guaranty sr. notes 10s, 2018 $980,000 1,026,550 Utilities and power (4.5%) AES Corp. (The) sr. unsec. notes 8s, 2020 380,000 402,800 AES Corp. (The) sr. unsec. unsub. notes 8s, 2017 730,000 771,975 Calpine Corp. 144A company guaranty sr. notes 7 7/8s, 2020 705,000 713,813 Calpine Corp. 144A sr. sec. notes 7 1/4s, 2017 1,345,000 1,345,000 Colorado Interstate Gas Co. debs. 6.85s, 2037 (Canada) 1,055,000 1,074,295 Dynegy Holdings, Inc. sr. unsec. notes 7 3/4s, 2019 2,065,000 1,378,388 Edison Mission Energy sr. unsec. notes 7 3/4s, 2016 525,000 451,500 Edison Mission Energy sr. unsec. notes 7 1/2s, 2013 120,000 117,600 Edison Mission Energy sr. unsec. notes 7.2s, 2019 550,000 424,875 Edison Mission Energy sr. unsec. notes 7s, 2017 30,000 23,775 El Paso Natural Gas Co. debs. 8 5/8s, 2022 360,000 438,595 Energy Future Holdings Corp. company guaranty sr. unsec. notes 11 1/4s, 2017  205,110 123,066 Energy Future Holdings Corp. 144A sr. sec. bond 10s, 2020 300,000 308,632 Energy Future Intermediate Holdings Co., LLC sr. notes 10s, 2020 460,000 474,386 12 Putnam VT High Y ield Fund CORPORATE BONDS AND NOTES (84.6%)* cont. Principal amount Value Utilities and power cont. Energy Transfer Equity LP company guaranty sr. unsec. notes 7 1/2s, 2020 $690,000 $710,700 GenOn Escrow Corp. 144A sr. notes 9 7/8s, 2020 1,285,000 1,275,363 GenOn Escrow Corp. 144A sr. unsec. notes 9 1/2s, 2018 195,000 193,781 Ipalco Enterprises, Inc. 144A sr. sec. notes 7 1/4s, 2016 170,000 181,475 KCP&L Greater Missouri Operations Co. sr. unsec. notes 7.95s, 2011 38,000 38,191 Mirant Americas Generation, Inc. sr. unsec. notes 9 1/8s, 2031 690,000 679,650 Mirant Americas Generation, Inc. sr. unsec. notes 8.3s, 2011 670,000 680,050 Mirant North America, LLC company guaranty 7 3/8s, 2013 1,365,000 1,390,717 NRG Energy, Inc. company guaranty 7 3/8s, 2017 685,000 698,700 NRG Energy, Inc. sr. notes 7 3/8s, 2016 3,150,000 3,228,750 NV Energy, Inc. sr. unsec. notes 6 1/4s, 2020 480,000 482,400 PNM Resources, Inc. unsec. unsub. notes 9 1/4s, 2015 340,000 375,700 Tennessee Gas Pipeline Co. sr. unsec. unsub. debs. 7s, 2028 140,000 148,042 Texas Competitive Electric Holdings Co., LLC company guaranty sr. unsec. notes 10 1/2s, 2016  1,310,905 655,453 Texas Competitive Electric Holdings Co., LLC 144A company guaranty sr. notes 15s, 2021 910,000 796,250 Total corporate bonds and notes (cost $353,701,242) SENIOR LOANS (5.5%)* c Principal amount Value Basic materials (0.4%) Ineos Holdings, Ltd. bank term loan FRN Ser. B2, 7.501s, 2013 (United Kingdom) $497,170 $512,292 Ineos Holdings, Ltd. bank term loan FRN Ser. C2, 8.001s, 2014 (United Kingdom) 497,551 512,685 Smurfit-Stone Container Enterprises, Inc. bank term loan FRN 6 3/4s, 2016 621,875 630,892 Broadcasting (0.5%) Clear Channel Communications, Inc. bank term loan FRN Ser. B, 3.903s, 2016 1,563,910 1,355,910 Univision Communications, Inc. bank term loan FRN 4.506s, 2017 915,590 872,553 Capital goods (0.2%) Reynolds Consumer Products, Inc. bank term loan FRN Ser. B, 6 3/4s, 2015 505,384 509,069 Tomkins PLC bank term loan FRN Ser. B, 6 1/4s, 2016 (United Kingdom) 226,923 229,840 Commercial and consumer services (0.1%) Brickman Group Holdings, Inc. bank term loan FRN Ser. B, 7 1/4s, 2016 225,000 227,625 Compucom Systems, Inc. bank term loan FRN 3.76s, 2014 439,884 416,790 Communication services (0.2%) CCO Holdings, LLC / CCO Holdings Capital Corp. bank term loan FRN 2.756s, 2014 785,000 755,235 Level 3 Financing, Inc. bank term loan FRN Ser. B, 11 1/2s, 2014 75,000 80,859 SENIOR LOANS (5.5%)* c cont. Principal amount Value Consumer cyclicals (2.0%) CCM Merger, Inc. bank term loan FRN Ser. B, 8 1/2s, 2012 $1,185,373 $1,185,867 Cedar Fair LP bank term loan FRN Ser. B, 5 1/2s, 2016 344,657 347,919 Centage Learning Acquisitions, Inc. bank term loan FRN Ser. B, 2.54s, 2014 472,185 444,888 Centage Learning Acquisitions, Inc. bank term loan FRN Ser. B3, 3.764s, 2014 2,700,989 2,082,841 Dex Media West, LLC bank term loan FRN Ser. A, 7s, 2014 155,478 141,236 GateHouse Media, Inc. bank term loan FRN Ser. B, 2.27s, 2014 617,720 240,602 GateHouse Media, Inc. bank term loan FRN Ser. DD, 2.27s, 2014 230,492 89,777 Golden Nugget, Inc. bank term loan FRN 2.431s, 2014  102,591 82,500 Golden Nugget, Inc. bank term loan FRN Ser. B, 2.26s, 2014  180,224 144,930 Goodman Global, Inc. bank term loan FRN 9s, 2017 290,000 298,628 Goodman Global, Inc. bank term loan FRN 5 3/4s, 2016 1,002,488 1,006,240 NBTY, Inc. bank term loan FRN Ser. B, 6 1/4s, 2017 255,000 258,185 Six Flags Theme Parks bank term loan FRN Ser. B, 5 1/4s, 2016 953,019 960,763 Tribune Co. bank term loan FRN Ser. B, 5 1/4s, 2014 (In default)  2,046,625 1,420,358 Consumer staples (0.6%) Burger King Holdings, Inc. bank term loan FRN Ser. B, 6 1/4s, 2016 630,000 638,775 Claires Stores, Inc. bank term loan FRN 3.043s, 2014 1,069,247 991,192 DineEquity, Inc. bank term loan FRN Ser. B, 6s, 2017 187,556 190,367 Revlon Consumer Products bank term loan FRN 6.001s, 2015 635,200 636,490 Rite-Aid Corp. bank term loan FRN Ser. B, 2.017s, 2014 82,663 75,061 Spectrum Brands, Inc. bank term loan FRN 8s, 2016 249,333 253,853 Energy (0.1%) MEG Energy Corp. bank term loan FRN 6s, 2016 (Canada) 251,813 252,127 Financials (0.5%) AGFS Funding Co. bank term loan FRN 7 1/4s, 2015 475,000 481,234 CNO Financial Group, Inc. bank term loan FRN 7 1/2s, 2016 370,000 372,313 Fifth Third Processing Solutions, Inc. bank term loan FRN 8 1/4s, 2017 190,000 193,008 HUB International Holdings, Inc. bank term loan FRN 6 3/4s, 2014 454,250 452,887 iStar Financial, Inc. bank term loan FRN 1.763s, 2011 350,000 337,604 Nuveen Investments, Inc. bank term loan FRN Ser. B, 3.289s, 2014 302,035 288,066 Gaming and lottery (0.1%) Harrahs Operating Co., Inc. bank term loan FRN Ser. B, 9 1/2s, 2016 282,150 296,509 Harrahs Operating Co., Inc. bank term loan FRN Ser. B2, 3.288s, 2015 405,000 366,019 Putnam VT High Yield Fund 13 SENIOR LOANS (5.5%)* c cont. Principal amount Value Health care (0.5%) Ardent Health Systems bank term loan FRN Ser. B, 6 1/2s, 2015 $883,325 $882,777 Grifols SA bank term loan FRN Ser. B, 6s, 2016 (Spain) 450,000 454,688 IASIS Healthcare Corp. bank term loan FRN 5.538s, 2014  732,908 703,591 Homebuilding (0.1%) Realogy Corp. bank term loan FRN 0.105s, 2013 37,190 34,907 Realogy Corp. bank term loan FRN Ser. B, 3.286s, 2013 274,019 257,192 Technology (0.1%) Avaya, Inc. bank term loan FRN Ser. B1, 3.034s, 2014 550,000 521,263 Utilities and power (0.1%) Texas Competitive Electric Holdings Co., LLC bank term loan FRN Ser. B2, 3.764s, 2014 767,720 593,064 Total senior loans (cost $24,871,266) COMMON STOCKS (2.9%)* Shares Value AES Corp. (The)  46,340 $564,421 Alliance HealthCare Services, Inc.  108,703 460,901 American Media Operations, Inc. 144A F 22,316 2 Avis Budget Group, Inc.  23,540 366,282 Bohai Bay Litigation, LLC (Escrow) F 2,670 8,329 CIT Group, Inc.  6,665 313,922 El Paso Corp. 34,660 476,922 FelCor Lodging Trust, Inc.  R 59,595 419,549 Fortescue Metals Group, Ltd. (Australia)  64,240 430,150 Freeport-McMoRan Copper & Gold, Inc. Class B 7,677 921,931 General Motors Co.  19,560 720,982 Interpublic Group of Companies, Inc. (The)  21,065 223,710 L-3 Communications Holdings, Inc. 3,055 215,347 Louisiana-Pacific Corp.  42,005 397,367 LyondellBasell Industries NV Class A (Netherlands)  27,333 940,255 Nortek, Inc.  11,273 405,828 Owens Corning, Inc.  6,765 210,730 Petrohawk Energy Corp.  29,380 536,185 Sealy Corp.  201,201 587,507 Service Corporation International 69,075 569,869 Spectrum Brands Holdings, Inc.  13,294 414,374 Sprint Nextel Corp.  133,510 564,747 Stallion Oilfield Holdings, Ltd. 5,032 145,928 Temple-Inland, Inc. 11,465 243,517 Terex Corp.  6,279 194,900 Trump Entertainment Resorts, Inc.  F 913 14,608 TRW Automotive Holdings Corp.  9,485 499,860 Vantage Drilling Co.  83,792 170,098 Vertis Holdings, Inc.  F 33,617 34 Visteon Corp. 144A  22,487 1,484,142 Total common stocks (cost $10,639,902) CONVERTIBLE BONDS AND NOTES (1.5%)* Principal amount Value Advanced Micro Devices, Inc. cv. sr. unsec. notes 6s, 2015 $100,000 $100,750 Alliant Techsystems, Inc. cv. company guaranty sr. sub. notes 3s, 2024 725,000 815,625 Clearwire Communications, LLC/Clearwire Finance, Inc. 144A cv. company guaranty sr. unsec. notes 8 1/4s, 2040 421,000 432,914 Digital Realty Trust LP 144A cv. sr. unsec. notes 5 1/2s, 2029 R 255,000 341,381 Ford Motor Co. cv. sr. unsec. notes 4 1/4s, 2016 402,000 804,812 General Cable Corp. cv. unsec. sub. notes stepped-coupon 4 1/2s (2 1/4s, 11/15/19) 2029  639,000 759,611 Level 3 Communications, Inc. cv. sr. unsec. unsub. notes 5 1/4s, 2011 260,000 259,350 Level 3 Communications, Inc. cv. sr. unsec. unsub. notes 3 1/2s, 2012 600,000 570,000 Steel Dynamics, Inc. cv. sr. notes 5 1/8s, 2014 300,000 381,000 Trinity Industries, Inc. cv. unsec. sub. notes 3 7/8s, 2036 520,000 493,350 Virgin Media, Inc. cv. sr. unsec. notes 6 1/2s, 2016 (United Kingdom) 545,000 901,975 XM Satellite Radio Holdings, Inc. 144A cv. sr. unsec. sub. notes 7s, 2014 494,000 609,201 Total convertible bonds and notes (cost $4,893,425) CONVERTIBLE PREFERRED STOCKS (1.2%)* Shares Value Apache Corp. Ser. D, $3.00 cv. pfd. 12,347 $813,791 Crown Castle International Corp. $3.125 cum. cv. pfd. 11,043 686,102 Dole Food Automatic Exchange 144A 7.00% cv. pfd.  34,600 442,188 Entertainment Properties Trust Ser. C, $1.438 cum. cv. pfd. 22,855 436,759 General Motors Co. Ser. B, $2.375 cv. pfd. 17,091 924,794 Great Plains Energy, Inc. $6.00 cv. pfd. 6,470 412,139 Hartford Financial Services Group, Inc. (The) $1.182 cv. pfd. 24,660 634,226 Lehman Brothers Holdings, Inc. Ser. P, 7.25% cv. pfd. (In default)  1,120 448 XL Group, Ltd. $2.688 cv. pfd. 22,965 715,589 Total convertible preferred stocks (cost $5,359,877) PREFERRED STOCKS (0.3%)* Shares Value Ally Financial, Inc. 144A Ser. G, 7.00% cum. pfd. 1,474 $1,393,069 Total preferred stocks (cost $633,626) WARRANTS (0.1%)*  Expiration date Strike price Warrants Value Charter Communications, Inc. Class A 11/30/14 $46.86 37 $231 Smurfit Kappa Group PLC 144A (Ireland) F 10/01/13 EUR 0.001 432 21,913 Tower Semiconductor, Ltd. 144A (Israel) F 6/30/15 $0.01 192,571 46,217 Vertis Holdings, Inc. F 10/18/15 0.01 2,656  Visteon Corp. F 10/01/10 9.66 2,396 154,758 Total warrants (cost $176,102) 14 Putnam VT High Y ield Fund SHORT-TERM INVESTMENTS (2.3%)* Principal amount/shares Value Putnam Money Market Liquidity Fund 0.15% e 9,991,774 $9,991,774 U.S. Treasury Bills with effective yields ranging from 0.19% to 0.20%, August 25, 2011 $120,000 119,809 Total short-term investments (cost $10,111,597) Total investments (cost $410,387,037) Key to holdings currency abbreviations CAD Canadian Dollar EUR Euro Key to holdings abbreviations FRB Floating Rate Bonds FRN Floating Rate Notes MTN Medium Term Notes MTNA Medium Term Notes Class A MTNI Medium Term Notes Class I MTNJ Medium Term Notes Class J Notes to the funds portfolio Unless noted otherwise, the notes to the funds portfolio are for the close of the funds reporting period, which ran from January 1, 2010 through December 31, 2010 (the reporting period). * Percentages indicated are based on net assets of $438,676,842.  Non-income-producing security.  The interest rate and date shown parenthetically represent the new interest rate to be paid and the date the fund will begin accruing interest at this rate. Income may be received in cash or additional securities at the discretion of the issuer. c Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown (Notes 1 and 7). e See Note 6 to the financial statements regarding investments in Putnam Money Market Liquidity Fund. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. F Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) based on the securities valuation inputs. R Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $206,950 to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The rates shown on FRB and FRN are the current interest rates at the close of the reporting period. The dates shown on debt obligations are the original maturity dates. FORWARD CURRENCY CONTRACTS at 12/31/10 (aggregate face value $8,594,038) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America Canadian Dollar Sell 1/19/11 $261,098 $254,989 $(6,109) Euro Sell 1/19/11 949,616 927,748 (21,868) Barclays Bank PLC Euro Sell 1/19/11 448,467 438,317 (10,150) Citibank, N.A. Euro Buy 1/19/11 340,295 332,532 7,763 Credit Suisse AG Euro Sell 1/19/11 1,000,693 977,957 (22,736) Deutsche Bank AG Euro Sell 1/19/11 1,485,797 1,452,350 (33,447) Goldman Sachs International Euro Sell 1/19/11 782,343 764,579 (17,764) HSBC Bank USA, National Association Euro Sell 1/19/11 241,081 235,517 (5,564) JPMorgan Chase Bank, N.A. Euro Sell 1/19/11 66,454 64,935 (1,519) Royal Bank of Scotland PLC (The) Euro Buy 1/19/11 547,279 535,246 12,033 State Street Bank and Trust Co. Euro Sell 1/19/11 465,314 458,138 (7,176) UBS AG Euro Sell 1/19/11 1,240,170 1,224,486 (15,684) Westpac Banking Corp. Australian Dollar Sell 1/19/11 445,070 417,479 (27,591) Euro Sell 1/19/11 521,607 509,765 (11,842) Total Putnam VT High Yield Fund 15 ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds investments. The three levels are defined as follows: Level 1  Valuations based on quoted prices for identical securities in active markets. Level 2  Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3  Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Basic materials $2,933,220 $ $ Capital goods 410,247   Communication services 564,747   Consumer cyclicals 3,068,166 1,484,142 14,644 Consumer staples 1,350,525   Energy 706,283 145,928 8,329 Financials 313,922   Health care 460,901   Utilities and power 1,041,343   Total common stocks Convertible bonds and notes  6,469,969  Convertible preferred stocks  5,066,036  Corporate bonds and notes  370,225,269 822,043 Preferred stocks  1,393,069  Senior loans  24,081,471  Warrants  231 222,888 Short-term investments 9,991,774 119,809  Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $ $(161,654) $ Totals by level $ $ At the start and/or close of the reporting period, Level 3 investments in securities were not considered a significant portion of the funds portfolio. The accompanying notes are an integral part of these financial statements. 16 Putnam VT High Y ield Fund Statement of assets and liabilities 12/31/10 Assets Investment in securities, at value, including of securities on loan (Note 1): Unaffiliated issuers (identified cost $400,395,263) $420,903,182 Affiliated issuers (identified cost $9,991,774) (Note 6) 9,991,774 Cash 3,225,568 Dividends, interest and other receivables 7,540,992 Receivable for shares of the fund sold 333,049 Receivable for investments sold 2,140,896 Unrealized appreciation on forward currency contracts (Note 1) 19,796 Total assets Liabilities Payable for investments purchased 4,536,026 Payable for shares of the fund repurchased 301,611 Payable for compensation of Manager (Note 2) 210,012 Payable for investor servicing fees (Note 2) 35,845 Payable for custodian fees (Note 2) 9,702 Payable for Trustee compensation and expenses (Note 2) 143,414 Payable for administrative services (Note 2) 1,860 Payable for distribution fees (Note 2) 25,080 Unrealized depreciation on forward currency contracts (Note 1) 181,450 Other accrued expenses 33,415 Total liabilities Net assets Represented by Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $487,022,547 Undistributed net investment income (Note 1) 32,626,964 Accumulated net realized loss on investments and foreign currency transactions (Note 1) (101,318,534) Net unrealized appreciation of investments and assets and liabilities in foreign currencies 20,345,865 Total  Representing net assets applicable to capital shares outstanding Computation of net asset value Class IA Net assets $315,694,430 Number of shares outstanding 44,928,720 Net asset value, offering price and redemption price per share (netassets divided by number of shares outstanding) $7.03 Computation of net asset value Class IB Net assets $122,982,412 Number of shares outstanding 17,637,365 Net asset value, offering price and redemption price per share (netassets divided by number of shares outstanding) $6.97 Statement of operations Year ended 12/31/10 Investment income Interest (including interest income of $5,448 from investments inaffiliated issuers) (Note 6) $35,965,695 Dividends 367,447 Total investment income Expenses Compensation of Manager (Note 2) 2,405,519 Investor servicing fees (Note 2) 419,045 Custodian fees (Note 2) 28,825 Trustee compensation and expenses (Note 2) 38,468 Administrative services (Note 2) 18,426 Distribution fees  Class IB (Note 2) 279,959 Other 224,159 Total expenses Expense reduction (Note 2) (6,198) Net expenses Net investment income Net realized gain on investments (Notes 1 and 3) 13,168,180 Net realized gain on swap contracts (Note 1) 60,467 Net realized gain on foreign currency transactions (Note 1) 1,175,697 Net unrealized depreciation of assets and liabilities in foreign currenciesduring the year (526,813) Net unrealized appreciation of investments and swap contracts during the year 9,234,914 Net gain on investments Net increase in net assets resulting from operations The accompanying notes are an integral part of these financial statements. Putnam VT High Yield Fund 17 Statement of changes in net assets Year ended Year ended 12/31/10 12/31/09 Increase in net assets Operations: Net investment income $32,924,939 $30,591,564 Net realized gain (loss) on investments and foreign currency transactions 14,404,344 (36,771,736) Net unrealized appreciationof investments and assets and liabilities in foreign currencies 8,708,101 155,947,767 Net increase in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class IA (23,257,119) (27,109,976) Class IB (8,442,002) (10,092,163) Increase (decrease) from capital share transactions (Note 4) (13,091,464) 7,513,827 Total increase in net assets Net assets: Beginning of year 427,430,043 307,350,760 End of year (including undistributed net investment income of $32,626,964 and $30,226,023, respectively) The accompanying notes are an integral part of these financial statements. 18 Putnam VT High Y ield Fund Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Period ended Net asset value, beginning of period Net investment income(loss) a Net realized and unrealized gain (loss) on investments Total from investment operations From net investment income Total distributions Net asset value, end of period Total return at net asset value (%) b,c Net assets, end of period (in thousands) Ratio of expenses to average net assets (%) d Ratio of net investment income (loss) to average net assets (%) Portfolio turnover (%) Class IA 12/31/10 .53 .38 (.52) .75 7.91 72.90 12/31/09 .47 1.81 (.64) .73 e 8.29 e 63.24 12/31/08 .54 (2.33) (.66) .72 e 8.37 e 24.21 12/31/07 .58 (.33) (.63) .73 e 7.67 e 43.25 12/31/06 .56 .20 (.61) .74 e 7.46 e 51.55 Class IB 12/31/10 .51 .37 (.51) 1.00 7.67 72.90 12/31/09 .46 1.80 (.62) .98 e 8.05 e 63.24 12/31/08 .52 (2.31) (.64) .97 e 8.11 e 24.21 12/31/07 .56 (.34) (.61) .98 e 7.42 e 43.25 12/31/06 .54 .21 (.59) .99 e 7.20 e 51.55 a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b The charges and expenses at the insurance company separate account level are not reflected. c Total return assumes dividend reinvestment. d Includes amounts paid through expense offset arrangements (Note 2). e Reflects an involuntary contractual expense limitation in effect during the period. For periods prior to December 31, 2009, certain fund expenses were waived in connection with the funds investment in Putnam Prime Money Market Fund. As a result of such limitation and/or waivers, the expenses of each class reflect a reduction of the following amounts: Percentage of average net assets 12/31/09 0.10% 12/31/08 0.10 12/31/07 0.06 12/31/06 0.07 The accompanying notes are an integral part of these financial statements. Putnam VT High Yield Fund 19 Notes to financial statements 12/31/10 Note 1  Significant accounting policies Putnam VT High Yield Fund (the fund), is a diversified series of the Putnam Variable Trust (the Trust), a Massachusetts business trust, which is registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The fund seeks high current income, with a secondary objective of capital growth when consistent with achieving high income, by primarily investing in bonds of U.S. companies across a wide range of industries. The fund may invest in higher yielding, lower rated bonds that may have a higher rate of default. The fund offers class IA and class IB shares of beneficial interest. Class IA shares are offered at net asset value and are not subject to a distribution fee. Class IB shares are offered at net asset value and pay an ongoing distribution fee, which is identified in Note 2. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The funds maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the funds management team expects the risk of material loss to be remote. The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Unless otherwise noted, the reporting period represents the period from January 1, 2010 through December 31, 2010. A) Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets and are classified as Level 1 securities. If no sales are reported  as in the case of some securities traded over-the-counter  a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Market quotations are not considered to be readily available for certain debt obligations; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Investment Management, LLC (Putnam Management), the funds manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which considers such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchangerate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the securitys fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. B) Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income is recorded on the accrual basis. Dividend income, net of applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair market value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. The fund earned certain fees in connection with its senior loan purchasing activities. These fees are treated as market discount and are amortized into income in the Statement of operations. C) Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The market value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the funds books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations, not present with domestic investments. D) Forward currency contracts The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are 20 Putnam VT High Y ield Fund unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the Statement of assets and liabilities. Forward currency contracts outstanding at period end, if any, are listed after the funds portfolio. The fund had an average contract amount of approximately $7,100,000 on forward currency contracts for the reporting period. E) Credit default contracts The fund enters into credit default contracts to gain exposure on individual names and/or baskets of securities. In a credit default contract, the protection buyer typically makes an up front payment and a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. An upfront payment received by the fund, as the protection seller, is recorded as a liability on the funds books. An upfront payment made by the fund, as the protection buyer, is recorded as an asset on the funds books. Periodic payments received or paid by the fund are recorded as realized gains or losses. The credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and market value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain orloss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting credit default contracts which would mitigate its risk of loss. Risks of loss may exceed amounts recognized on the Statement of assets and liabilities. The funds maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount of the relevant credit default contract. Credit default contracts outstanding, including their respective notional amounts at period end, if any, are listed after the funds portfolio. The fund had an average notional amount of approximately $100,000 on credit default swap contracts for the reporting period. F) Master agreements The fund is a party to ISDA (International Swap and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over-the-counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the funds custodian and with respect to those amounts which can be sold or repledged, are presented in the funds portfolio. Collateral pledged by the fund is segregated by the funds custodian and identified in the funds portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the funds net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the funds net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterpartys long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the funds counterparties to elect early termination could impact the funds future derivative activity. At the close of the reporting period, the fund had a net liability position of $181,450 on derivative contracts subject to the Master Agreements. There was no collateral posted by the fund. G) Interfund lending Effective July 2010, the fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the Securities and Exchange Commission (the SEC). This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each funds investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. H) Line of credit Effective July 2010, the fund participates, along with other Putnam funds, in a $285 million unsecured committed line of credit and a $165 million unsecured uncommitted line of credit, both provided by State Street Bank and Trust Company (State Street). Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the funds borrowing at a rate equal to the Federal Funds rate plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.03% of the committed line of credit and $100,000 for the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.15% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. I) Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification ASC 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the funds federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. At December 31, 2010, the fund had a capital loss carryover of $101,095,742 available to the extent allowed by the Code to offset future net capital gain, if any. The amounts of the carryovers and the expiration dates are: Loss carryover Expiration $16,826,743 12/31/11 11,865,538 12/31/12 6,791,658 12/31/13 728,766 12/31/14 28,491,807 12/31/16 36,391,230 12/31/17 J) Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. These differences include temporary and/or permanent differences of foreign currency gains and losses, the expiration of capital loss carryover, defaulted bond interest and interest on payment-in-kind securities. Reclassifications are made to the funds capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. For the reporting period ended, the fund reclassified $1,175,123 to increase undistributed net investment income and $107,304,801 to decrease paid-in-capital, with a decrease to accumulated net realized losses of $106,129,678. Putnam VT High Y ield Fund 21 The tax basis components of distributable earnings as of the close of the reporting period were as follows: Unrealized appreciation $31,932,488 Unrealized depreciation (11,645,047) Net unrealized appreciation 20,287,441 Undistributed ordinary income 32,898,941 Capital loss carryforward (101,095,742) Cost for federal income tax purposes $410,607,515 K) Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. L) Beneficial interest At the close of the reporting period, insurance companies or their separate accounts were record owners of all but a de minimis number of the shares of the fund. Approximately 29.73% of the fund is owned by accounts of one group of insurance companies. Note 2  Management fee, administrative services and othertransactions The fund pays Putnam Management a management fee (based on the funds average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the funds management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 0.720% of the first $5billion of average net assets, 0.670% of the next $5 billion, 0.620% of the next $10 billion, 0.570% of the next $10 billion, 0.520% of the next $50billion, 0.500% of the next $50 billion, 0.490% of the next $100 billion, and 0.485%thereafter. Putnam Management has contractually agreed, through June 30, 2011, to waive fees or reimburse the funds expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses and payments under the funds investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the funds average net assets over such fiscal year-to-date period. During the reporting period, the funds expenses were not reduced as a result of this limit. Putnam Management had also contractually agreed, through July 31, 2010, to limit the management fee for the fund to an annual rate of 0.600% of the funds average net assets. During the reporting period, the funds expenses were not reduced as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.40% of the average net assets of the portion of the fund managed by PIL. On September 15, 2008, the fund terminated its outstanding derivatives contracts with Lehman Brothers Special Financing, Inc. (LBSF) in connection with the bankruptcy filing of LBSFs parent company, Lehman Brothers Holdings, Inc. On September 26, 2008, the fund entered into receivable purchase agreements (Agreements) with other registered investment companies (each a Purchaser) managed by Putnam Management. Under the Agreements, the fund sold to the Purchasers the funds right to receive, in the aggregate, $3,538,401 in net payments from LBSF in connection with certain terminated derivatives transactions (the Receivable), in exchange for an initial payment plus (or minus) additional amounts based on the applicable Purchasers ultimate realized gain (or loss) on the Receivable. The fund received $1,099,841 (exclusive of the initial payment) from the Purchasers in accordance with the terms of the Agreements The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the funds assets are provided by State Street. Custody fees are based on the funds asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. was paid a monthly fee for investor servicing at an annual rate of 0.10% of the funds average net assets. The amounts incurred for investor servicing agent functions during the reporting period are included in Investor servicing fees in the Statement of operations. The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.s and State Streets fees are reduced by credits allowed on cash balances. For the reporting period, the funds expenses were reduced by $6,198 under the expense offset arrangements. Each independent Trustee of the fund receives an annual Trustee fee, of which $295, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustees average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustees lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted a distribution plan (the Plan) with respect to its classIB shares pursuant to Rule 12b-1 under the Investment Company Act of 1940. The purpose of the Plan is to compensate Putnam Retail Management Limited Partnership, a wholly-owned subsidiary of Putnam Investments, LLC and Putnam Retail Management GP, Inc., for services provided and expenses incurred in distributing shares of the fund. The Plan provides for payment by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35% of the average net assets attributable to the funds class IB shares. The Trustees have approved payment by the fund at an annual rate of 0.25% of the average net assets attributable to the funds class IB shares. Note 3  Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales of investment securities other than short-term investments aggregated $298,250,139 and $319,964,173, respectively. There were no purchases or proceeds from sales of long-term U.S. government securities. 22 Putnam VT High Y ield Fund Note 4  Capital shares At the close of the reporting period, there was an unlimited number of shares of beneficial interest authorized. Subscriptions and redemptions are presented at the omnibus level. Transactions in capital shares were as follows: Class IA shares Class IB shares Year ended 12/31/10 Year ended 12/31/09 Year ended 12/31/10 Year ended 12/31/09 Shares Amount Shares Amount Shares Amount Shares Amount Shares sold 4,707,946 $31,178,357 6,167,306 $34,454,488 3,659,298 $24,701,895 2,747,112 $14,681,820 Shares issued in connection with reinvestment of distributions 3,639,612 23,257,119 5,805,134 27,109,976 1,327,359 8,442,002 2,175,035 10,092,163 8,347,558 54,435,476 11,972,440 61,564,464 4,986,657 33,143,897 4,922,147 24,773,983 Shares repurchased (10,168,030) (67,376,561) (9,624,109) (54,731,067) (5,065,306) (33,294,276) (4,394,314) (24,093,553) Net increase (decrease) Note 5  Summary of derivative activity The following is a summary of the market values of derivative instruments as of the close of the reporting period: Market values of derivative instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments Statement of assets and Statement of assets and under ASC 815 liabilities location Market value liabilities location Market value Foreign exchange contracts Receivables $19,796 Payables $181,450 Equity contracts Investments 223,119   Total  The following is a summary of realized and change in unrealized gains or losses of derivative instruments on the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging Forward currency instruments under ASC 815 Warrants contracts Swaps Total Credit contracts $ $ $60,467 $60,467 Foreign exchange contracts  1,214,306  $1,214,306 Equity contracts 10,949   $10,949 Total Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging Forward currency instruments under ASC 815 Warrants contracts Swaps Total Credit contracts $ $ $(17,006) $(17,006) Foreign exchange contracts  (529,436)  $(529,436) Equity contracts 47,017   $47,017 Total Note 6  Investment in Putnam Money Market Liquidity Fund The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income in the Statement of operations and totaled $5,448 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $137,270,390 and $127,278,616, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. Note 7  Senior loan commitments Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holders portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. Note 8  Regulatory matters and litigation In late 2003 and 2004, Putnam Management settled charges brought by the SEC and the Massachusetts Securities Division in connection with excessive short-term trading in Putnam funds. Distribution of payments from Putnam Management to certain open-end Putnam funds and their shareholders is expected to be completed in the next several months. These allegations and related matters have served as the general basis for certain lawsuits, including purported class action lawsuits against Putnam Management and, in a limited number of cases, some Putnam funds. Putnam Management believes that these lawsuits will have no material adverse effect on the funds or on Putnam Managements ability to provide investment management services. In addition, Putnam Management has agreed to bear any costs incurred by the Putnam funds as a result of these matters. Note 9  Market and credit risk In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Putnam VT High Y ield Fund 23 About the Trustees Name Year of birth Position held Principal occupations during past five years Other directorships Independent Trustees Ravi Akhoury Advisor to New York Life Insurance Company. Trustee of American India Foundation and of the Jacob Ballas Capital India, Born 1947 Rubin Museum. From 1992 to 2007, was Chairman and CEO of MacKay Shields, a multi-product a non-banking finance Trustee since 2009 investment management firm with over $40 billion in assets under management. company focused on private equity advisory services Barbara M. Baumann President and Owner of Cross Creek Energy Corporation, a strategic consultant to domestic SM Energy Company, a Born 1955 energy firms and direct investor in energy assets. Trustee, and Co-Chair of the Finance Committee, publicly held energy company Trustee since 2010 of Mount Holyoke College. Former Chair and current board member of Girls Incorporated of Metro focused on natural gas Denver. Member of the Finance Committee, The Childrens Hospital of Denver. and crude oil in the United States; UniSource Energy Corporation, a publicly held provider of natural gas and electric service across Arizona; Cody Resources Management, LLP, a privately held energy, ranching, and commercial real estate company Jameson A. Baxter President of Baxter Associates, Inc., a private investment firm. Chairman of Mutual Fund ASHTA Chemicals, Inc. Born 1943 Directors Forum. Chairman Emeritus of the Board of Trustees of Mount Holyoke College. Trustee since 1994 and Vice Chairman since 2005 Charles B. Curtis President Emeritus of the Nuclear Threat Initiative, a private foundation dealing with national Edison International; Southern Born 1940 security issues. Senior Advisor to the United Nations Foundation. Senior Advisor to the Center California Edison Trustee since 2001 for Strategic and International Studies. Member of the Council on Foreign Relations and the National Petroleum Council. Robert J. Darretta Health Care Industry Advisor to Permira, a global private equity firm. Until April 2007, was Vice United-Health Born 1946 Chairman of the Board of Directors of Johnson & Johnson. Served as Johnson & Johnsons Chief Group, a diversified Trustee since 2007 Financial Officer for a decade. health-care company John A. Hill Founder and Vice-Chairman of First Reserve Corporation, the leading private equity buyout Devon Energy Corporation, a Born 1942 firm focused on the worldwide energy industry. Serves as a Trustee and Chairman of the Board leading independent natural Trustee since 1985 and of Trustees of Sarah Lawrence College. Also a member of the Advisory Board of the Millstein gas and oil exploration and Chairman since 2000 Center for Corporate Governance and Performance at the Yale School of Management. production company Paul L. Joskow Economist and President of the Alfred P. Sloan Foundation, a philanthropic institution focused TransCanada Corporation, Born 1947 primarily on research and education on issues related to science, technology, and economic an energy company focused Trustee since 1997 performance. Elizabeth and James Killian Professor of Economics and Management, Emeritus on natural gas transmission at the Massachusetts Institute of Technology (MIT). Prior to 2007, served as the Director of the and power services; Exelon Center for Energy and Environmental Policy Research at MIT. Corporation, an energy company focused on power services Kenneth R. Leibler Founder and former Chairman of Boston Options Exchange, an electronic marketplace for the Northeast Utilities, Born 1949 trading of derivative securities. Vice Chairman of the Board of Trustees of Beth Israel Deaconess which operates New Trustee since 2006 Hospital in Boston, Massachusetts. Until November 2010, director of Ruder Finn Group, a global Englands largest energy communications and advertising firm. delivery system Robert E. Patterson Senior Partner of Cabot Properties, LP and Co-Chairman of Cabot Properties, Inc., a private None Born 1945 equity firm investing in commercial real estate. Past Chairman and Trustee of the Joslin Trustee since 1984 Diabetes Center. George Putnam, III Chairman of New Generation Research, Inc., a publisher of financial advisory and other research None Born 1951 services, and founder and President of New Generation Advisors, LLC, a registered investment Trustee since 1984 advisor to private funds. Director of The Boston Family Office, LLC, a registered investment advisor. W. Thomas Stephens Retired as Chairman and Chief Executive Officer of Boise Cascade, LLC, a paper, forest TransCanada Corporation, an Born 1942 products, and timberland assets company, in December 2008. energy company focused on Trustee from 1997 to 2008 natural gas transmission and and since 2009 power services 24 Putnam VT High Y ield Fund Name Year of birth Position held Principal occupations during past five years Other directorships Interested Trustee Robert L. Reynolds* President and Chief Executive Officer of Putnam Investments since 2008. Prior to joining None Born 1952 Putnam Investments, served as Vice Chairman and Chief Operating Officer of Fidelity Trustee since 2008 and Investments from 2000 to 2007. President of the Putnam Funds since July 2009 The address of each Trustee is One Post Office Square, Boston, MA 02109. As of December 31, 2010, there were 104 Putnam funds. All Trustees serve as Trustees of all Putnam funds. Each Trustee serves for an indefinite term, until his or her resignation, retirement at age 72, removal, or death. *Mr. Reynolds is an interested person (as defined in the Investment Company Act of 1940) of the fund, Putnam Management, and/or Putnam Retail Management. He is President and Chief Executive Officer of Putnam Investments, as well as the President of your fund and each of the other Putnam funds. Officers In addition to Robert L. Reynolds, the other officers of the fund are shown below: Jonathan S. Horwitz (Born 1955) Francis J. McNamara, III (Born 1955) Executive Vice President, Principal Executive Officer, Treasurer and Vice President and Chief Legal Officer Compliance Liaison Since 2004 Since 2004 Senior Managing Director, Putnam Investments and Putnam Management Senior Vice President and Treasurer, The Putnam Funds James P. Pappas (Born 1953) Steven D. Krichmar (Born 1958) Vice President Vice President and Principal Financial Officer Since 2004 Since 2002 Managing Director, Putnam Investments and Putnam Management Senior Managing Director, Putnam Investments and Putnam Management Judith Cohen (Born 1945) Janet C. Smith (Born 1965) Vice President, Clerk and Assistant Treasurer Vice President, Assistant Treasurer and Principal Accounting Officer Since 1993 Since 2007 Vice President, Clerk and Assistant Treasurer, The Putnam Funds Managing Director, Putnam Investments and Putnam Management Michael Higgins (Born 1976) Beth S. Mazor (Born 1958) Vice President, Senior Associate Treasurer and Assistant Clerk Vice President Since 2010 Since 2002 Manager of Finance, Dunkin Brands (20082010); Senior Financial Managing Director, Putnam Investments and Putnam Management Analyst, Old Mutual Asset Management (20072008); Senior Financial Analyst, Putnam Investments (19992007) Robert R. Leveille (Born 1969) Vice President and Chief Compliance Officer Nancy E. Florek (Born 1957) Since 2007 Vice President, Assistant Clerk, Assistant Treasurer and Proxy Manager Managing Director, Putnam Investments, Putnam Management and Since 2000 Putnam Retail Management Vice President, Assistant Clerk, Assistant Treasurer and Proxy Manager, The Putnam Funds Mark C. Trenchard (Born 1962) Vice President and BSA Compliance Officer Susan G. Malloy (Born 1957) Since 2002 Vice President and Assistant Treasurer Managing Director, Putnam Investments and Putnam Retail Management Since 2007 Managing Director, Putnam Management The principal occupations of the officers for the past five years have been with the employers as shown above although in some cases, they have held different positions with such employers. The address of each Officer is One Post Office Square, Boston, MA 02109. Putnam VT High Y ield Fund 25 This page intentionally left blank. 26 Putnam VT High Y ield Fund This page intentionally left blank. Putnam VT High Yield Fund 2 7 This page intentionally left blank. 28 Putnam VT High Y ield Fund Other important information Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June30, 2010, are available in the Individual Investors section of putnam.com and on the SECs Web site, www.sec.gov. If you have questions about finding forms on the SECs Web site, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds proxy voting guidelines and procedures at no charge by calling Putnams Shareholder Services at 1-800-225-1581. Fund portfolio holdings Each Putnam VT fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the funds Forms N-Q on the SECs Web site at www.sec.gov. In addition, the funds Forms N-Q may be reviewed and copied at the SECs public reference room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SECs Web site or the operation of the public reference room. Fund information Investment Manager Investor Servicing Agent Trustees Putnam Investment Management, LLC Putnam Investor Services, Inc. John A. Hill, Chairman One Post Office Square Mailing address: Jameson A. Baxter, Vice Chairman Boston, MA 02109 P.O. Box 8383 Ravi Akhoury Boston, MA 02266-8383 Barbara M. Baumann Investment Sub-Manager 1-800-225-1581 Charles B. Curtis Putnam Investments Limited Robert J. Darretta 5759 St Jamess Street Custodian Paul L. Joskow London, England SW1A 1LD State Street Bank and Trust Company Kenneth R. Leibler Robert E. Patterson Marketing Services Legal Counsel George Putnam, III Putnam Retail Management Ropes & Gray LLP Robert L. Reynolds One Post Office Square W. Thomas Stephens Boston, MA 02109 Independent Registered Public Accounting Firm PricewaterhouseCoopers LLP Putnam VT High Yield Fund 29 H311 This report has been prepared for the shareholders of Putnam VT High Yield Fund. 265758 2/11 Item 2. Code of Ethics: (a) The funds principal executive, financial and accounting officers are employees of Putnam Investment Management, LLC, the Fund's investment manager. As such they are subject to a comprehensive Code of Ethics adopted and administered by Putnam Investments which is designed to protect the interests of the firm and its clients. The Fund has adopted a Code of Ethics which incorporates the Code of Ethics of Putnam Investments with respect to all of its officers and Trustees who are employees of Putnam Investment Management, LLC. For this reason, the Fund has not adopted a separate code of ethics governing its principal executive, financial and accounting officers. (c) In May 2008, the Code of Ethics of Putnam Investment Management, LLC was updated in its entirety to include the amendments adopted in August 2007 as well as a several additional technical, administrative and non-substantive changes. In May of 2009, the Code of Ethics of Putnam Investment Management, LLC was amended to reflect that all employees will now be subject to a 90-day blackout restriction on holding Putnam open-end funds, except for portfolio managers and their supervisors (and each of their immediate family members), who will be subject to a one-year blackout restriction on the funds that they manage or supervise. In June 2010, the Code of Ethics of Putnam Investments was updated in its entirety to include the amendments adopted in May of 2009 and to change certain rules and limits contained in the Code of Ethics. In addition, the updated Code of Ethics included numerous technical, administrative and non-substantive changes, which were intended primarily to make the document easier to navigate and understand. Item 3. Audit Committee Financial Expert: The Funds' Audit and Compliance Committee is comprised solely of Trustees who are "independent" (as such term has been defined by the Securities and Exchange Commission ("SEC") in regulations implementing Section 407 of the Sarbanes-Oxley Act (the "Regulations")). The Trustees believe that each of the members of the Audit and Compliance Committee also possess a combination of knowledge and experience with respect to financial accounting matters, as well as other attributes, that qualify them for service on the Committee. In addition, the Trustees have determined that each of Mr. Patterson, Mr. Leibler, Mr. Hill, Mr. Darretta and Ms. Baumann qualifies as an "audit committee financial expert" (as such term has been defined by the Regulations) based on their review of his or her pertinent experience and education. The SEC has stated that the designation or identification of a person as an audit committee financial expert pursuant to this Item 3 of Form N-CSR does not impose on such person any duties, obligations or liability that are greater than the duties, obligations and liability imposed on such person as a member of the Audit and Compliance Committee and the Board of Trustees in the absence of such designation or identification. Item 4. Principal Accountant Fees and Services: The following table presents fees billed in each of the last two fiscal years for services rendered to the fund by the funds independent auditor: Fiscal Audit- year Audit Related Tax All Other ended Fees Fees Fees Fees December 31, 2010 $83,624 $ $4,276 $287* December 31, 2009 $94,116 $ $4,235 $548* * Includes fees of $287 and $548 billed by the funds independent auditor to the fund for procedures necessitated by regulatory and litigation matters for the fiscal years ended December 31, 2010 and December 31, 2009, respectively. These fees were reimbursed to the fund by Putnam Investment Management, LLC (Putnam Management). For the fiscal years ended December 31, 2010 and December 31, 2009, the funds independent auditor billed aggregate non-audit fees in the amounts of $ 282,783 and $ 564,063 respectively, to the fund, Putnam Management and any entity controlling, controlled by or under common control with Putnam Management that provides ongoing services to the fund. Audit Fees represent fees billed for the fund's last two fiscal years relating to the audit and review of the financial statements included in annual reports and registration statements, and other services that are normally provided in connection with statutory and regulatory filings or engagements. Audit-Related Fees represent fees billed in the funds last two fiscal years for services traditionally performed by the funds auditor, including accounting consultation for proposed transactions or concerning financial accounting and reporting standards and other audit or attest services not required by statute or regulation. Tax Fees represent fees billed in the funds last two fiscal years for tax compliance, tax planning and tax advice services. Tax planning and tax advice services include assistance with tax audits, employee benefit plans and requests for rulings or technical advice from taxing authorities. All Other Fees represent fees billed for services relating to an analysis of the proposed market timing distribution. Pre-Approval Policies of the Audit and Compliance Committee. The Audit and Compliance Committee of the Putnam funds has determined that, as a matter of policy, all work performed for the funds by the funds independent auditors will be pre-approved by the Committee itself and thus will generally not be subject to pre-approval procedures. The Audit and Compliance Committee also has adopted a policy to pre-approve the engagement by Putnam Management and certain of its affiliates of the funds independent auditors, even in circumstances where pre-approval is not required by applicable law. Any such requests by Putnam Management or certain of its affiliates are typically submitted in writing to the Committee and explain, among other things, the nature of the proposed engagement, the estimated fees, and why this work should be performed by that particular audit firm as opposed to another one. In reviewing such requests, the Committee considers, among other things, whether the provision of such services by the audit firm are compatible with the independence of the audit firm. The following table presents fees billed by the funds independent auditor for services required to be approved pursuant to paragraph (c)(7)(ii) of Rule 2-01 of Regulation S-X. Fiscal Audit- All Total year Related Tax Other Non-Audit ended Fees Fees Fees Fees December 31, 2010 $ - $ 227,601 $ - $ - December 31, 2009 $ - $ 453,847 $ - $ - Item 5. Audit Committee of Listed Registrants Not applicable Item 6. Schedule of Investments: The registrants schedule of investments in unaffiliated issuers is included in the report to shareholders in Item 1 above. Item 7. Disclosure of Proxy Voting Policies and Procedures For Closed-End Management Investment Companies: Not applicable Item 8. Portfolio Managers of Closed-End Investment Companies Not Applicable Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers: Not applicable Item 10. Submission of Matters to a Vote of Security Holders: Not applicable Item 11. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 12. Exhibits: (a)(1) The Code of Ethics of The Putnam Funds, which incorporates the Code of Ethics of Putnam Investments, is filed herewith. (a)(2) Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. (b) The certifications required by Rule 30a-2(b) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Variable Trust By (Signature and Title): /s/Janet C. Smith Janet C. Smith Principal Accounting Officer Date: February 28, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/Jonathan S. Horwitz Jonathan S. Horwitz Principal Executive Officer Date: February 28, 2011 By (Signature and Title): /s/Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: February 28, 2011
